           Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 1 of 79

                                                              EXECUTION VERSION




                    MEMBERSHIP INTEREST PURCHASE AGREEMENT

                                      by and among

                             Novel Energy Solutions, L.L.C.

                                           and

                               MN Community Solar LLC

                                        as Seller,

                             and Pine Gate Renewables, LLC

                                        as Buyer

                               dated as of February 2, 2018




4162-4392-3217.13
           Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 2 of 79

                                                  TABLE OF CONTENTS

                                                                                                                                        Page

Article I DEFINITIONS AND CONSTRUCTION ....................................................................... 1
          Section 1.1          Definitions.................................................................................................. 1
          Section 1.2          Rules of Construction. ............................................................................. 11
Article II SALE AND PURCHASE of Membership Interests .................................................... 12
          Section 2.1          Transfer of Membership Interests ............................................................ 12
          Section 2.2          Project Price and Project Closing Payment Allocation............................ 12
          Section 2.3          Closing Date............................................................................................. 13
          Section 2.4          Conditions Precedent to the Obligations of the Parties on the
                               Execution Date ......................................................................................... 14
          Section 2.5          Conditions Precedent to the Obligations of the Parties on a Closing
                               Date .......................................................................................................... 15
Article III REPRESENTATIONS AND WARRANTIES REGARDING SELLER .................. 16
          Section 3.1          Organization ............................................................................................. 16
          Section 3.2          Authority; Enforceability ......................................................................... 16
          Section 3.3          Consents and Approvals .......................................................................... 16
          Section 3.4          No Conflicts; Consents and Approvals .................................................... 17
          Section 3.5          Legal Proceedings .................................................................................... 17
          Section 3.6          Brokers ..................................................................................................... 17
          Section 3.7          Books and Records; Financial Condition ................................................ 17
          Section 3.8          Compliance with Law .............................................................................. 17
          Section 3.9          Disclosure ................................................................................................ 18
Article IV REPRESENTATIONS AND WARRANTIES REGARDING THE Project
              Companies............................................................................................................ 18
          Section 4.1          Organization ............................................................................................. 18
          Section 4.2          Authority; Enforceability ......................................................................... 18
          Section 4.3          Consents and Approvals .......................................................................... 18
          Section 4.4          No Conflicts; Consents and Approvals .................................................... 19
          Section 4.5          Ownership of Membership Interests of Project Companies .................... 19
          Section 4.6          Project Company Assets .......................................................................... 19
          Section 4.7          Bank Accounts ......................................................................................... 19
          Section 4.8          Subsidiaries .............................................................................................. 20
          Section 4.9          Legal Proceedings .................................................................................... 20
          Section 4.10         Compliance with Laws ............................................................................ 20


4162-4392-3217.13
           Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 3 of 79

                                                 TABLE OF CONTENTS
                                                     (Continued)

                                                                                                                                      Page

          Section 4.11        Tax Matters .............................................................................................. 20
          Section 4.12        Regulatory Status ..................................................................................... 20
          Section 4.13        Material Contracts .................................................................................... 20
          Section 4.14        Liabilities ................................................................................................. 22
          Section 4.15        Real Property ........................................................................................... 22
          Section 4.16        Permits ..................................................................................................... 23
          Section 4.17        Environmental Matters............................................................................. 23
          Section 4.18        Intellectual Property ................................................................................. 24
          Section 4.19        Brokers ..................................................................................................... 24
          Section 4.20        Employees and Labor Matters ................................................................. 24
          Section 4.21        Employee Benefits ................................................................................... 24
          Section 4.22        Title; Condition ........................................................................................ 25
          Section 4.23        Bankruptcy ............................................................................................... 25
          Section 4.24        Casualty.................................................................................................... 25
          Section 4.25        Support Obligations ................................................................................. 25
          Section 4.26        No Other Representations and Warranties ............................................... 25
Article V REPRESENTATIONS AND WARRANTIES OF BUYER ....................................... 25
          Section 5.1         Organization ............................................................................................. 25
          Section 5.2         Authority; Enforceability ......................................................................... 26
          Section 5.3         Consents and Approvals .......................................................................... 26
          Section 5.4         No Conflicts ............................................................................................. 26
          Section 5.5         Legal Proceedings .................................................................................... 26
          Section 5.6         Compliance with Laws ............................................................................ 27
          Section 5.7         Brokers ..................................................................................................... 27
          Section 5.8         Securities Law Matters ............................................................................ 27
          Section 5.9         Financial Resources ................................................................................. 27
Article VI COVENANTS ............................................................................................................ 27
          Section 6.1         EPC Agreement and Closing Date ........................................................... 27
          Section 6.2         Transfer Taxes ......................................................................................... 27
          Section 6.3         Tax Matters .............................................................................................. 27
          Section 6.4         Public Announcements ............................................................................ 29


4162-4392-3217.13
           Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 4 of 79

                                                TABLE OF CONTENTS
                                                    (Continued)

                                                                                                                                     Page

         Section 6.5         Replacement of Credit Support ................................................................ 30
         Section 6.6         Project Construction................................................................................. 30
         Section 6.7         Further Assurances................................................................................... 31
         Section 6.8         Tax Treatment .......................................................................................... 31
         Section 6.9         Solar Panel Supply ................................................................................... 31
         Section 6.10        IE Report .................................................................................................. 31
         Section 6.11        Seller Transfer of Contracts ..................................................................... 31
         Section 6.12        Buyer Interconnection Payment to Xcel .................................................. 31
Article VII INDEMNIFICATION, LIMITATIONS OF LIABILITY AND WAIVERS ........... 31
         Section 7.1         Survival .................................................................................................... 31
         Section 7.2         Indemnification by Seller ......................................................................... 32
         Section 7.3         Indemnification by Buyer ........................................................................ 32
         Section 7.4         Limitations on Liability ........................................................................... 32
         Section 7.5         Procedures for Third Party Claims .......................................................... 34
         Section 7.6         Indemnification Procedures ..................................................................... 35
Article VIII PRE-CLOSING TERMINATION RIGHT.............................................................. 36
         Section 8.1         Buyer Termination and Construction Option. ......................................... 36
         Section 8.2         Mutual Termination Right ....................................................................... 37
Article IX MISCELLANEOUS ................................................................................................... 38
         Section 9.1         Notices ..................................................................................................... 38
         Section 9.2         Entire Agreement ..................................................................................... 39
         Section 9.3         Expenses .................................................................................................. 39
         Section 9.4         Disclosure ................................................................................................ 39
         Section 9.5         Waiver ...................................................................................................... 40
         Section 9.6         Amendment .............................................................................................. 40
         Section 9.7         No Third Party Beneficiary...................................................................... 40
         Section 9.8         Assignment; Binding Effect ..................................................................... 40
         Section 9.9         Headings .................................................................................................. 40
         Section 9.10        Invalid Provisions .................................................................................... 40
         Section 9.11        Counterparts; Facsimile ........................................................................... 41
         Section 9.12        Governing Law ........................................................................................ 41


4162-4392-3217.13
           Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 5 of 79

                                         TABLE OF CONTENTS
                                             (Continued)

                                                                                                           Page

         Section 9.13     Specific Performance and Other Remedies ............................................. 42

EXHIBITS

Exhibit A           Form of Assignment Agreement

Exhibit B           Calculation of PPA Adjustment

Exhibit C           Subscription Agreements

Exhibit D           Interconnection Reimbursement Amounts




SCHEDULES

Schedule 1.1(a)           Seller Knowledge Persons

Schedule 1.1(b)           Permitted Liens

Schedule 1.1(c)           Support Obligations

Schedule 3.3              Seller Consents

Schedule 4.3              Project Company Consents

Schedule 4.7              Bank Accounts

Schedule 4.9              Legal Proceedings

Schedule 4.10             Compliance with Laws

Schedule 4.11             Tax Matters

Schedule 4.13             Material Contracts

Schedule 4.15             Real Property

Schedule 4.16             Permits

Schedule 4.17(a)          Environmental Compliance and Environmental Permits

Schedule 4.17(b)          Environmental Studies and Reports

Schedule 4.25             Support Obligations



4162-4392-3217.13
           Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 6 of 79

                                TABLE OF CONTENTS
                                    (Continued)

                                                                             Page

Schedule 5.3         Buyer Consents




4162-4392-3217.13
           Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 7 of 79




                    MEMBERSHIP INTEREST PURCHASE AGREEMENT

       This Membership Interest Purchase Agreement (this “Agreement”), dated as of February
2, 2018 (the “Execution Date”), is made between Novel Energy Solutions, L.L.C., a Minnesota
limited liability company (“Novel”), MN Community Solar LLC, a Minnesota limited liability
company (“MNCS”, together with Novel, collectively, “Seller”), and Pine Gate Renewables, LLC,
a North Carolina limited liability company (“Buyer”).

                                         RECITALS:

         WHEREAS, Seller collectively owns 100% of the issued and outstanding partnership
interests (the “Membership Interests”) in each of (a) Novel Solar Three LLP, a Minnesota limited
liability partnership (the “Gibbon Project Company”), (b) Novel Solar One LLP, a Minnesota
limited liability partnership (the “Held Project Company”), (c) Novel Solar Five LLP, a Minnesota
limited liability partnership (the “Imholte Project Company”) and (d) Novel Solar Two LLP, a
Minnesota limited liability partnership (the “Schneider Project Company” and, together with the
Gibbon Project Company, the Held Project Company and the Imholte Project Company, the
“Project Companies” and each a “Project Company”).

        WHEREAS, (a) the Gibbon Project Company is developing an approximately 4.63 MWDC
photovoltaic solar energy project to be constructed in Gibbon, Minnesota (the “Gibbon Project”),
(b) the Held Project Company is developing an approximately 5 MWDC photovoltaic solar energy
project to be constructed in St. Cloud, Minnesota (the “Held Project”), (c) the Imholte Project
Company is developing an approximately 1.498 MWDC photovoltaic solar energy project to be
constructed in St. Cloud, Minnesota (the “Imholte Project”) and (d) the Schneider Project
Company is developing an approximately 7 MWDC photovoltaic solar energy project to be
constructed in St. Cloud, Minnesota (the “Schneider Project” and, together with the Gibbon
Project, the Held Project and the Imholte Project, the “Projects” and each a “Project”).

        WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from Seller on
the terms and subject to the conditions set forth in this Agreement, 100% of the Membership
Interests;

       NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

                                          ARTICLE I

                           DEFINITIONS AND CONSTRUCTION

       Section 1.1 Definitions. As used in this Agreement, the following capitalized terms
have the meanings set forth below:

         “1933 Act” means the Securities Act of 1933, as amended.




4162-4392-3217.13
           Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 8 of 79




        “Action” means any legal, administrative, arbitral, mediation or other alternative dispute
resolution procedure or other action, proceeding, claim, assessment, audit, inquiry or similar
investigation before any court, arbitrator or other Governmental Authority.

        “Affiliate” means, with respect to any Person, any other Person that directly or indirectly
through one or more intermediaries, controls, is controlled by or is under common control with
such Person. For purposes of this definition, “control” of a Person means the power, direct or
indirect, to direct or cause the direction of the management and policies of such Person whether
through ownership of voting securities or ownership interests, by Contract or otherwise.

         “Agreement” is defined in the introduction to this Agreement.

      “Ancillary Agreements” means the Assignment Agreements and the other documents and
agreements to be delivered pursuant to this Agreement.

        “Assets” of any Person means all assets and properties of every kind, nature, character and
description (whether real, personal or mixed, whether tangible or intangible and wherever
situated), including the related goodwill, which assets and properties are operated, owned or leased
by such Person, and in the case of the Project Companies includes all Real Property Interests,
Permits, and agreements, engineering and construction contracts, components, materials,
equipment, other personal property comprising or to be incorporated into any portion of the
Projects, studies, reports, and all other development rights, interests and assets relating to the
Projects.

       “Assignment Agreement” means an assignment and transfer of the Membership Interests,
substantially in the form attached hereto as Exhibit A.

        “Bankruptcy” means, with respect to any Person, the filing of a petition for relief as to any
such Person as debtor or bankrupt under the Bankruptcy Code or like provision of law (except if
such petition is contested by such Person and has been stayed or dismissed within ninety (90)
days); insolvency of such Person as finally determined by a court proceeding; filing by such Person
of a petition or application to accomplish the same or for the appointment of a receiver or a trustee
for such Person or a substantial part of its Assets; commencement of any proceedings relating to
such Person under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, provided that if such proceeding is commenced by another, such Person
indicates its approval of such proceeding, consents thereto or acquiesces therein, or such
proceeding is contested by such Person and has not been finally stayed or dismissed within ninety
(90) days.

       “Bankruptcy Code” means any and all section and chapters of Title 11 of the United States
Code, or any similar law of any other jurisdiction, as in effect from time to time.

       “Benefit Plan” means “employee benefit plan,” as such term is defined in Section 3(3) of
ERISA. Benefit Plans do not include any Multiemployer Plans or any Benefit Plans maintained
by any ERISA Affiliate.



                                                  2
4162-4392-3217.13
           Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 9 of 79




         “Business” means the ownership of the Assets of the Project Companies and the
development, construction, ownership and operation of the Projects and the conduct of other
activities by the Project Companies related or incidental to the foregoing, all as currently
conducted.

       “Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.

         “Buyer” is defined in the introduction to this Agreement.

         “Buyer Consents” is defined in Section 5.3.

         “Buyer Group” is defined in Section 7.2.

         “Casualty Defect” means any destruction by fire, explosion or other casualty or any
taking, or pending or threatened taking, in condemnation or under the right of eminent domain, of
any Project or any portion thereof, in each case that has or could reasonably be expected to have a
Material Adverse Effect on such Project.

        “Claim” means any demand, claim, action, investigation, legal proceeding (whether at law
or in equity) or arbitration.

         “Closing Date” is defined in Section 2.3.

         “Closing Date Payment” is defined in Section 2.2(b)(i).

         “Code” means the Internal Revenue Code of 1986.

      “Confidentiality Agreement” means the Mutual Nondisclosure Agreement, dated as of
October 30, 2017, between Seller and Buyer.

       “Consent” means a consent, approval, authorization, waiver, filing, registration,
declaration or similar action of, with or by any Person.

       “Contract” means any contract, lease, license, evidence of Indebtedness, mortgage,
indenture, purchase order, binding bid, letter of credit, security agreement or other valid and
binding arrangement, but excludes Permits.

       “Data Site” means the electronic documentation site established by or on behalf of Seller
in connection with the transactions contemplated by this Agreement to which Buyer and its
authorized representatives have been given access.

         “Deductible” is defined in Section 7.4(c).

        “Default” means, with respect to any Person, any circumstance, event or condition that
would constitute, with or without notice or the passage of time or both, a violation, breach, default,
conflict with, or give rise to any right of termination, modification, cancellation, prepayment,
suspension, limitation, revocation, purchase, re-purchase or acceleration.

                                                  3
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 10 of 79




         “Dispute Notice” is defined in Section 7.6(b).

       “Environmental Claim” means any Claim or Loss arising out of or related to any violation
of Environmental Law.

         “Environmental Law” means all applicable Laws pertaining to Hazardous Materials,
protection of the environment, and natural resources, including, but not limited to, (a) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §
9601 et seq.) as amended, the Emergency Planning and Community Right to Know Act (42 U.S.C.
§§ 11001 et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§ 6901 et
seq.) as amended, the Clean Air Act (42 U.S.C. § 7401 et seq.), the Federal Water Pollution Control
Act (also known as the Clean Water Act) (33 U.S.C. §§ 1251 et seq.), Rivers and Harbors Act of
1899, as amended (33 U.S.C. § 403), the Toxic Substances Control Act (15 U.S.C. §§ 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. §§ 300f et seq.), the Endangered Species Act (16
U.S.C. §§ 1531 et seq.), the Migratory Bird Treaty Act (16 U.S.C. §§ 703 et seq.), the Bald and
Golden Eagle Protection Act (16 U.S.C. §§ 668 et seq.), the Oil Pollution Act of 1990 (33 U.S.C.
§§ 2701 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §§ 5101 et seq.), the
National Environmental Policy Act of 1969 (42 U.S. C. §§4321 to 4370h), the National Historic
Preservation Act (16 U.S.C. §§ 470 et. seq.), Federal Aviation Administration regulations,
including those at Title 14 Code of Federal Regulations Part 77 and 49 U.S.C. §44718 and any
similar or analogous state and local statutes or regulations promulgated thereunder, as each of the
foregoing may be amended or supplemented from time to time in the future.

        “Equity Interest” means any share, capital, stock, partnership, membership or similar
interest or indicia of equity ownership (including any option, warrant, profits interest or similar
right or security convertible, exchangeable or exercisable therefor) in any Person.

        “EPC Agreement” means, with respect to each Project, an engineering, procurement and
construction agreement between Novel Construction and the Project Company that owns such
Project.

         “Execution Date” is defined in the Preamble to this Agreement.

         “ERISA” means the Employee Retirement Income Security Act of 1974.

        “ERISA Affiliate” means any entity, trade or business that is a member of a group
described in Section 414(b) or (c) of the Code or Section 400l(b)(l) of ERISA that includes Seller,
or that is a member of the same “controlled group” as Seller pursuant to Section 4001(a)(14) of
ERISA; provided, however, that the Project Companies will not be considered ERISA Affiliates
of Seller.

         “Existing Easements and Licenses” is defined in Section 4.15(a)(iii).

         “Existing Leases” is defined in Section 4.15(a)(i).

         “Existing Options” is defined in Section 4.15(a)(ii).



                                                  4
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 11 of 79




        “Final Order” means a final order of a court of competent jurisdiction, (a) from which
there is no right of appeal to a higher court or (b) with respect to which either (i) all applicable
time periods during which an appeal may be made have expired or (ii) a period of 2 months has
elapsed from the date on which the order which would otherwise be the subject of the appeal was
issued and no appeal has been taken, whichever is the earliest to occur.

         “FPA” means the Federal Power Act, as amended.

         “Fundamental Representations” is defined in Section 7.1.

         “GAAP” means generally accepted accounting principles in the United States of America.

         “Gibbon Project” is defined in the Recitals to this Agreement.

         “Gibbon Project Company” is defined in the Recitals to this Agreement.

        “Governmental Authority” means any court, tribunal, arbitrator, authority, agency,
commission, official or other instrumentality of the United States or any state, county, city or other
political subdivision, or similar governing entity, and including any governmental, quasi-
governmental or non-governmental body administering, regulating or having general oversight
over natural gas, electricity, power or other markets, in all cases with jurisdiction and authority
over the matter or Person in question.

       “Hazardous Material” means each substance designated as a hazardous waste, hazardous
substance, hazardous material, pollutant, contaminant or toxic substance under any applicable
Environmental Law and any petroleum or petroleum products that have been released into the
environment in concentrations or locations for which remedial action is required under any
applicable Environmental Law.

         “Held Project” is defined in the Recitals to this Agreement.

         “Held Project Company” is defined in the Recitals to this Agreement.

        “IE Report” means a report prepared by the Independent Engineer setting forth
calculations from the Independent Engineer related to the projected production scenarios for a
Project, such report shall be reasonably acceptable to Seller and Buyer.

         “Imholte Project” is defined in the Recitals to this Agreement.

         “Imholte Project Company” is defined in the Recitals to this Agreement.

         “Indebtedness” means any of the following: (a) any indebtedness for borrowed money;
(b) any obligations evidenced by bonds, debentures, notes or other similar instruments; (c) any
obligations to pay the deferred purchase price of property or services, except trade accounts
payable and other current liabilities arising in the ordinary course of business; (d) any obligations
as lessee under capitalized leases; (e) any obligations, contingent or otherwise, under acceptance,
letters of credit or similar facilities; (f) any obligations under any swap, hedge, or other derivative
transaction, and (g) any guaranty of any obligations of any Person.

                                                  5
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 12 of 79




         “Indemnified Party” means a Person entitled to be indemnified by another Person pursuant
to the terms of this Agreement.

        “Indemnifying Party” means a Person required to indemnify another Person pursuant to
the terms of this Agreement.

      “Indemnity Amount Payable” means any Indemnity Claim Amount which has become an
Indemnity Amount Payable in accordance with Article VII, plus interest on such Indemnity Claim
Amount at the Interest Rate from the date it becomes an Indemnity Amount Payable.

         “Indemnity Cap” means in the case of any claim for indemnification from Seller pursuant
to Section 7.2(a) for a breach of a representation or warranty relating to one or more specific
Project Companies or Projects, an amount equal to the Project Price for the applicable Project
Company(ies); provided, that in no event shall Seller’s liability to Buyer for any claim for
indemnification pursuant to Section 7.2(a) exceed an amount equal to the aggregate Project Price
for all Project Companies.

        “Indemnity Claim” means any claim made for indemnification in accordance with
Article VII.

        “Indemnity Claim Amount” means the amount of Losses claimed in any Notice of Claim,
which amount, if not finally determined, may be a good faith estimate of the Losses that may be
subject to indemnification pursuant to this Agreement.

         “Independent Engineer” means Enertis.

        “Intellectual Property” means the following intellectual property rights, both statutory and
common law rights, if applicable: (a) copyrights, registrations and applications for registration
thereof, (b) trademarks, service marks, trade names, slogans, domain names, logos, trade dress,
and registrations and applications for registrations thereof, (c) patents, as well as any reissued and
reexamined patents and extensions corresponding to the patents, and any patent applications, as
well as any related continuation, continuation in part and divisional applications and patents
issuing therefrom and (d) trade secrets and confidential information, including ideas, designs,
concepts, compilations of information, methods, techniques, procedures, processes and other
know-how, whether or not patentable.

         “Interconnection Agreements” is defined in Section 2.5(c).

         “Interconnection Reimbursement” is defined in Section 2.2(a).

         “Interest Rate” means a rate of interest per annum equal to 12%.

       “Knowledge” means, when used in a particular representation in this Agreement with
respect to Seller, the actual knowledge of the individuals listed on Schedule 1.1(a) that such
individuals would have been expected to obtain upon reasonable inquiry.




                                                  6
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 13 of 79




        “Laws” means all laws, statutes, rules, regulations, ordinances, orders, decrees, court
decisions, and other pronouncements having the effect of law of any Governmental Authority with
jurisdiction over the Seller, the Buyer, the Project Companies or the Projects, as applicable.

        “Leases” means all leases, subleases, right to occupy or use and other arrangements with
respect to real property, including, in each case, all amendments, modifications and supplements
thereto and waivers and Consents thereunder.

       “Liability” means any debts, liabilities, obligations, whether known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or
to become due.

        “Lien” means any mortgage, pledge, deed of trust, assessment, security interest, charge,
lien, option, warranty, purchase right or other agreement or arrangement that has the same or
similar effect to the granting of security or of any similar right of any kind.

        “Loss” means any and all judgments, losses, liabilities, amounts paid in settlement,
damages, fines, penalties, deficiencies, costs, charges, Taxes, obligations, demands, fees, interest,
losses and expenses (including court costs and reasonable fees of attorneys, accountants and other
experts in connection with any Third Party Claim). For all purposes in this Agreement, the term
“Loss” does not include any Non-reimbursable Damages.

         “Material Adverse Effect” means any event, circumstance, condition, effect or occurrence
that, individually or in the aggregate, materially and adversely affects, or could reasonably be
expected to materially and adversely affect, the business or condition (financial or otherwise) of
Seller, any Project Company or any Project excluding the following to the extent it does not have
a disproportional impact on Seller, any Project Company or any Project compared to other similar
solar development companies and solar projects in the Minnesota region and does not cause
material physical damage to or destruction of any Project: (a) any change generally affecting the
international, national or regional electric generating, transmission or distribution industry; (b) any
change generally affecting the international, national or regional wholesale or retail markets for
electric power; (c) any change generally affecting the solar-generated energy business generally;
(d) any change in markets for commodities or supplies, including electric power, used in
connection with any Project Company; (e) any engagements of hostilities, acts of war or terrorist
activities or changes imposed by a Governmental Authority associated with additional security;
(f) any change in any Laws or industry standards; (g) any change in the financial condition or
results of operation of Seller, a Project Company, or a Project caused by the transfer of the
Membership Interests to Buyer from Seller; (h) any change in the financial, banking, or securities
markets (including any suspension of trading in, or limitation on prices for, securities on the New
York Stock Exchange, American Stock Exchange, or Nasdaq Stock Market) or any change in
general national or regional economic or financial conditions; (i) any actions required to be taken
pursuant to this Agreement; (j) the announcement or pendency of the transactions contemplated
hereby; and (k) any labor strike, work stoppage, slowdown or lockout, request for representation,
organizing campaign, or other labor dispute that is not specific to Seller or its Affiliates. Any
change in the business, financial condition or results of operations of Buyer or any of its Affiliates
or any change in any business transaction between Buyer and any of its Affiliates will not be


                                                  7
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 14 of 79




considered when determining whether a “Material Adverse Effect” has occurred under this
Agreement.

          “Material Contracts” is defined in Section 4.13(a).

          “Membership Interests” is defined in the Recitals to this Agreement.

          “MNCS” is defined in the introduction to this Agreement.

       “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA previously or currently covering employees.

          “Non-reimbursable Damages” is defined in Section 7.4(g).

          “Notice of Claim” is defined in Section 7.4(a).

          “Novel” is defined in the introduction to this Agreement.

         “Novel Construction” means Novel Energy Construction LLC, a Minnesota limited
liability company.

       “Organizational Documents” means, with respect to any Person, the articles or certificate
of incorporation or organization and by-laws, the limited partnership agreement, the partnership
agreement or the limited liability company agreement, trust agreement, or other organizational
documents of such Person, including (a) any shareholder, voting trust or similar Contract and
(b) any that are required to be registered or kept in the place of incorporation, organization or
formation of such Person and which establish the legal personality or governance of such Person.

          “Party” or “Parties” means each of the Buyer and the Seller, and collectively, Buyer and
Seller.

        “Permits” means all licenses, permits, certificates of authority, authorizations, approvals,
registrations, franchises and similar consents and orders issued or granted by a Governmental
Authority.

        “Permitted Lien” means any of the following: (a) any Lien for Taxes not yet due and
payable or that may thereafter be paid or that is being contested in good faith by appropriate
proceedings, provided that Seller has provided security therefor reasonably satisfactory to Buyer;
(b) any Lien arising in the ordinary course of business by operation of Law with respect to a
Liability that is not yet due or delinquent or that is being contested in good faith by Seller or a
Project Company; (c) imperfections or irregularities of title and other Liens that would not, in the
aggregate, reasonably be expected to materially detract from the value of the affected property or
impair the use thereof for solar generation; (d) the terms and conditions of the Material Contracts
and the Permits listed on Schedule 4.13; (e) restrictions on transfer of the Membership Interests of
any Project Company under any applicable securities Law; and (f) the matters identified on
Schedule 1.1(b).



                                                  8
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 15 of 79




        “Person” means any natural person, corporation, general partnership, limited partnership,
limited liability company, proprietorship, other business organization, trust, union, association or
Governmental Authority.

          “Pre-Transfer Return” is defined in Section 6.3(a).

         “Project” and “Projects” are defined in the Recitals to this Agreement.

      “Project Company” and “Project Companies” are defined in the Recitals to this
Agreement.

         “Project Company Consents” is defined in Section 4.3.

        “Project Closing Payment” means, with respect to each Project Company, an amount equal
to the Project Price for such Project Company minus (a) for the first Project Closing Payment only,
the $450,000 deposit previously paid by the Buyer, and (b) the amount of (i) the Interconnection
Reimbursement paid by Buyer to Seller and (ii) any additional interconnection costs solely with
respect to distribution, telemetry or the substation (or otherwise in connection with any updated
interconnection packet prepared by Xcel Energy) that are received from Xcel Energy and paid by
Buyer following the Execution Date, for such Project Company.

         “Project Closing Payment Statement” is defined in Section 2.2(c).

         “Project Financing Party” is defined in Section 6.7.

        “Project Price” means, with respect to each Project Company, an amount equal to $0.50
per watt (dc) of the final installed size of the Project owned by such Project Company as set forth
in the IE Report, as increased or decreased by the PPA Adjustment, if applicable.

       “Project Substantial Completion” shall have the meaning given to such term in the
applicable EPC Agreement.

       “PPA Adjustment” means for a Project, the amount calculated in accordance with
Exhibit B.

         “PUHCA” means the Public Utility Holding Company Act of 2005, as amended.

      “Real Property Interests” means the Existing Leases, Existing Options and Existing
Easements and Licenses, individually or collectively as the context requires.

        “Release” means any release, spill, emission, leaking, pumping, injection, deposit, disposal
or discharge of any Hazardous Materials into the environment.

      “Representatives” means, as to any Person, its officers, directors, partners, members, and
employees, accountants, financial advisors and consultants.

         “Schedules” means the disclosure schedules for this Agreement.

         “Schneider Project” is defined in the Recitals to this Agreement.
                                                 9
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 16 of 79




         “Schneider Project Company” is defined in the Recitals to this Agreement.

         “Seller” is defined in the introduction to this Agreement.

         “Seller Consents” is defined in Section 3.3.

         “Seller Group” is defined in Section 7.3.

         “Seller-Maintained Support Obligations” is defined in Section 4.25(a).

          “Straddle Period Return” is defined in Section 6.3(a).

        “Subscription Agreement” means, with respect to each Project, each community solar
subscription agreement, power purchase agreement and other electricity offtake arrangement for
such Project and to which the Project Company owning such Project is a party, including, as of
the date hereof, the agreements set forth in Exhibit C.

        “Subsidiary” means, with respect to any Person of which (a) if a corporation, a majority of
the total voting power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (b) if a limited liability company, partnership, association or
other business entity, a majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or more Subsidiaries of
the Person or a combination thereof. For purposes hereof, a Person or Persons will be deemed to
have a majority ownership interest in a limited liability company, partnership or association, or
other business entity if such Person or Persons will be allocated a majority of limited liability
company, partnership or association or other business entity gains or losses or will be or control
any managing member or general partner of such limited liability company, partnership,
association or other business entity.

        “Support Obligations” means, collectively, each guaranty, letter of credit, indemnity,
performance or surety bond or similar credit support arrangement issued by or for the account of
Seller, a Project Company or any of their Affiliates, in relation to the Projects.

        “Tax” or “Taxes” means any federal, state, local or foreign income, gross receipts, ad
valorem, sales and use, employment, social security, disability, occupation, property, severance,
value added, transfer, capital stock, excise, withholding, premium, occupation or other taxes, levies
or other like assessments, customs, duties, imposts, charges surcharges or fees imposed by or on
behalf of any Governmental Authority, including any interest, penalty thereon or addition thereto.

       “Tax Return” means any report, form, claim for refund, return, statement or other
information (including any amendments) required to be supplied to any Person with respect to
Taxes, including information returns, any amendments thereof or schedule or attachment thereto.

         “Third Party Claim” is defined in Section 7.5(a).



                                                 10
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 17 of 79




       “Transfer Taxes” means all transfer, sales, use, goods and services, value added,
documentary, stamp duty, gross receipts, excise, transfer and conveyance Taxes and other similar
Taxes, duties, fees or charges.

         “Updating Information” is defined in Section 9.4(c).

         Section 1.2      Rules of Construction.

                 (a)     All article, section, subsection, schedule and exhibit references used in this
         Agreement are to articles, sections, subsections, schedules and exhibits to this Agreement
         unless otherwise specified. The exhibits and schedules attached to this Agreement
         constitute a part of this Agreement and are incorporated in this Agreement for all purposes.

                (b)     If a term is defined as one part of speech (such as a noun), it has a
         corresponding meaning when used as another part of speech (such as a verb). Unless the
         context of this Agreement clearly requires otherwise, words importing the masculine
         gender will include the feminine and neutral genders and vice versa. The words “includes”
         or “including” mean “including without limitation,” the words “hereof,” “hereby,”
         “herein,” “hereunder” and similar terms in this Agreement refer to this Agreement as a
         whole and not any particular Section or Article in which such words appear. The term
         “will” and “shall” have the same meaning. The conjunction “or” is to be deemed to be
         exclusive unless the context indicates otherwise.

                 (c)    Any reference to a Law includes any amendment thereof or any successor
         thereto and any rules and regulations promulgated thereunder, in each case as of the date
         of this Agreement.

                (d)    Any reference to a Contract will be to that Contract as it may be amended,
         modified, supplemented or restated and in effect as of the date of this Agreement.

                    (e)   Currency amounts referenced in this Agreement are in U.S. Dollars.

                (f)     Whenever this Agreement refers to a number of days, such number refer to
         calendar days unless Business Days are specified. Whenever any action must be taken
         hereunder on or by a day that is not a Business Day, then such action may be validly taken
         on or by the next day that is a Business Day. For determining any period of time, “from”
         means “including and after,” “to” means “to but excluding” and “through” means “through
         and including.”

                (g)     Each Party acknowledges that it and its attorneys have been given an equal
         opportunity to negotiate the terms and conditions of this Agreement and that any rule of
         construction to the effect that ambiguities are to be resolved against the drafting Party or
         any similar rule operating against the drafter of an agreement will not be applicable to the
         construction or interpretation of this Agreement.

                 (h)    All accounting terms used herein and not expressly defined herein will have
         the respective meanings given such terms under GAAP.


                                                   11
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 18 of 79




                 (i)    Whenever this Agreement provides for the consent of another Party for
         purposes of this Agreement, unless otherwise expressly provided herein, such consent may
         not be unreasonably withheld, delayed or conditioned.

                 (j)    Whenever this Agreement states that any document has been “made
         available,” unless otherwise expressly provided herein, that means the document was
         posted in the Data Site or otherwise delivered to Buyer or any of its Affiliates.

                                             ARTICLE II

                     SALE AND PURCHASE OF MEMBERSHIP INTERESTS

        Section 2.1 Transfer of Membership Interests. On the terms and subject to the
conditions set forth in this Agreement, including Section 2.4, upon the Execution Date, Seller will
assign, transfer and deliver to Buyer, and Buyer agrees to accept from Seller, 100% of the
Membership Interests in the Project Companies by mutual execution and delivery of Assignment
Agreements for each Project Company.

         Section 2.2       Project Price and Project Closing Payment Allocation.

                 (a)    Interconnection Reimbursement. On the Execution Date, Buyer shall pay
         to Seller the amounts set forth on Exhibit D for the Projects, which amounts which have
         been paid, posted or abated by Seller on behalf of the applicable Project Company in
         connection with the applicable Interconnection Agreement and all related interconnection
         expenses for the applicable Projects prior to the Execution Date for such Project (each, an
         “Interconnection Reimbursement”). Such Interconnection Reimbursement payment shall
         be made by Buyer to Seller by wiring the applicable amount in immediately available funds
         to the account, or accounts, specified by Seller in writing at least two (2) Business Days
         prior to the Execution Date. The Parties hereby agree that the Interconnection
         Reimbursements shall constitute a portion of each Project Closing Payment for Tax
         purposes.

                 (b)    On the terms and subject to the conditions set forth in this Agreement,
         including Section 2.4 and Section 2.5, Buyer shall pay Seller for the Membership Interests
         in the applicable Project Company in separate payments, as set forth in this Section 2.2, in
         the aggregate equal to the Project Closing Payment for such Project Company. Each
         separate portion of such Project Closing Payment shall be made by Buyer to Seller by
         wiring the applicable amount in immediately available funds to the account, or accounts,
         specified by Seller in writing to Buyer. The Project Closing Payment for such Project
         Company shall be payable by Buyer to Seller in separate installments following the
         achievement and satisfaction (or waiver by the applicable Party or Parties) of the conditions
         precedent to each Closing Date, and in the manner set forth below:

                         (i)     the first installment of $0.10 per watt (dc) multiplied by (A) 4.63
                    MWDC for the Gibbon Project Company, (B) 5 MWDC for the Held Project
                    Company, (C) 1.498 MWDC for the Imholte Project Company and (D) 7 MWDC for



                                                   12
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 19 of 79




                    the Schneider Project Company, shall be due and payable on the Closing Date for
                    such Project Company (“Closing Date Payment”);

                            (ii)  the second installment of the remaining balance of the Project
                    Closing Payment (the “Substantial Completion Payment”), shall be due and
                    payable within five (5) Business Days following date the Project owned by such
                    Project Company achieves Project Substantial Completion.

                 (c)     No later than ten (10) Business Days prior to each Closing Date, Buyer shall
         provide Seller with a written statement setting forth Buyer’s calculation of the Project
         Closing Payment for the applicable Project Company, including a calculation of the
         applicable PPA Adjustment based upon the IE Report delivered on or prior to the
         applicable Closing Date (a “Project Closing Payment Statement”). Seller shall notify
         Buyer in writing within three (3) Business Days of Seller’s receipt of a Project Closing
         Payment Statement if Seller disputes or disagrees with any aspect of Buyer’s calculation
         of the applicable Project Closing Payment, and Buyer and Seller shall work together in
         good faith until the applicable Closing Date to resolve such dispute or disagreement and
         Buyer shall thereafter (no later than the Business Day prior to the Closing Date) deliver to
         Seller a revised Project Closing Payment Statement reflecting such resolution, which shall
         constitute the final Project Closing Payment Statement for purposes of determining the
         Project Closing Payment for the applicable Project Company. If Seller and Buyer are
         unable to resolve any dispute within five (5) days, Seller and Buyer shall retain a jointly-
         selected accountant to resolve the disputed items on an expedited basis. Upon resolution
         of the disputed items, the Project Closing Payment shall be adjusted to reflect such
         resolution. In the event Seller does not notify Buyer in writing of any dispute or
         disagreement within three (3) Business Days of Seller’s receipt of the initial Project
         Closing Payment Statement from Buyer, such Project Closing Payment Statement shall be
         the final Project Closing Payment Statement for purposes of determining the Project
         Closing Payment for the applicable Project Company. For the avoidance of doubt, the PPA
         Adjustment shall only affect, for payment purposes, the Substantial Completion Payment
         and shall not affect the applicable Closing Date Payment, which is fixed and payable on
         the applicable Closing Date.

Notwithstanding anything in this Agreement to the contrary, the Parties hereby agree that the IE
Report delivered on or prior to the Closing Date and forming the basis of the PPA Adjustment
referenced in clause (c) above shall only be run for purposes of determining the PPA Adjustment
and the effect on the applicable Project Closing Payment prior to Closing and shall not thereafter
be rerun (and no additional PPA Adjustment shall be made) unless the design and layout of the
Project on the date such Project achieves Project Substantial Completion are materially different
than those contemplated by such IE Report delivered on or prior to the Closing Date.

         Section 2.3 Closing Date. Subject to the terms and conditions of this Agreement, the
 payment of the Closing Date Payment with respect to a Project Company will take place on the
 date on which all conditions for such Project Company in Section 2.5 have been satisfied or
 waived in writing by the Party entitled to the benefit of such conditions, as applicable, or at such
 other place and time as Seller and Buyer may agree in writing (either such date the “Closing
 Date”).

                                                   13
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 20 of 79




         Section 2.4 Conditions Precedent to the Obligations of the Parties on the Execution
 Date. The obligation of each Party to consummate the execution of this Agreement is subject to
 the satisfaction, on or before the Execution Date, of each of the following conditions (any or all
 of which may be waived in whole or in part in writing by the Party entitled to the benefit of such
 conditions, as applicable):

                 (a)      Representations and Warranties. Each of the representations and warranties
         of (i) Seller in Articles III and IV, and (ii) Buyer in Article V, in each case, shall be true
         and correct in all material respects (other than representations and warranties that are
         qualified by materiality or Material Adverse Effect, in which case such representations and
         warranties shall be true and correct in all respects, as so qualified) as of the Execution Date.

                 (b)   Assignment Agreement. Each Party shall have delivered to the other Party
         a duly executed counterpart of the Assignment Agreement for such Project Company.

               (c)      Consents. All Seller Consents, Project Company Consents and Buyer
         Consents shall have been obtained or given and be in full force and effect.

                 (d)    Buyer Financial Statements. Buyer shall have delivered to Seller (i) true,
         complete and correct copies of the unaudited balance sheet of the Buyer as of December
         31, 2017 (and, if audited financial statements are available to Buyer as of the Execution
         Date, year-end audited financial statements) and (ii) as of the Execution Date, true
         complete and correct copies of the unaudited balance sheet, statement of operations for the
         period then ended and cash flows for the period then ended of the Buyer, in each case for
         the then-most recent calendar quarter.

                 (e)     Good Standing Certificate. (i) Buyer shall have delivered to Seller
         certificate of good standing of Buyer and (ii) Seller shall have delivered to Buyer a
         certificate of good standing of each Seller and each Project Company, in each case, issued
         as of a recent date within fifteen (15) days prior to the Execution Date.

                 (f)     Secretary’s Certificate. Each Party shall have delivered to the other Party a
         secretary’s certificate of such Party certifying as to resolutions authorizing the transactions
         contemplated in this Agreement and the Ancillary Agreements to which it is a party and
         certifying as to the incumbency and authorization of the officers executing documents in
         connection therewith.

                 (g)   Resignations. Seller shall have delivered to Buyer written resignations of
         all managers, members of the board of directors or governors or other officers of each
         Project Company.

                (h)     Non-Foreign Certificate. The applicable Seller shall have delivered to
         Buyer a certification of non-foreign status in the form prescribed by Treasury Regulation
         Section 1.1445-2(b) with respect to such Seller.




                                                   14
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 21 of 79




         Section 2.5 Conditions Precedent to the Obligations of the Parties on a Closing Date.
 The obligation of Buyer to make the Closing Date Payment with respect to a Project Company is
 subject to the satisfaction, on or before the applicable Closing Date, of each of the following
 conditions (any or all of which may be waived in whole or in part in writing by the Party entitled
 to the benefit of such conditions, as applicable):

                 (a)     Notice of Subscription Agreements. Seller shall have delivered to Buyer a
         written certification that the Project owned by such Project Company is fully subscribed,
         with commercial or industrial subscribers only, and the applicable Subscription
         Agreements for such Project shall be reasonably acceptable to Buyer.

                 (b)    Conditional Use Permit. Seller shall have delivered to Buyer evidence that
         the Project owned by such Project Company has obtained a conditional use permit or other
         equivalent documentation for the applicable Project site, if required by a Governmental
         Authority, which shall be reasonably acceptable to Buyer.

                 (c)   Interconnection Agreements. Seller shall have delivered to Buyer a copy of
         the fully executed interconnection agreement for the Project owned by such Project
         Company (each, an “Interconnection Agreement”), which shall be reasonably acceptable
         to Buyer.

                (d)     EPC Agreement. Novel Construction and such Project Company shall have
         entered into an EPC Agreement for the Project owned by such Project Company.

                 (e)    Projected Project Production. Buyer and Seller shall have received a copy
         of the IE Report, in form and substance reasonably acceptable to each of Buyer and Seller.

                (f)     Buyer Construction Financing. Buyer shall have delivered to Seller
         evidence that Buyer has secured financing for construction of the Project, in form and
         substance satisfactory to Seller.

                 (g)   Site Control. Executed copies of a recorded memorandum of lease, and
         amendments if required, for each Existing Lease of real property to which the applicable
         Project Company is a party or by which the applicable Project is bound.

                 (h)    Access. Evidence of confirmation of required access (including easements
         across adjacent properties) to interconnect the applicable Project.

                 (i)    Agricultural Contracts. Verification of any existing agricultural contracts
         affecting the applicable Project site and confirmation that such contracts do not preclude
         and will not delay or hinder the development, construction, ownership or operation of the
         applicable Project.

                 (j)      Phase I Report Reliance Letter. Seller shall have delivered to Buyer a
         reliance letter for the Phase I environmental report for each Project, in form and substance
         reasonably satisfactory to Buyer.



                                                 15
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 22 of 79




                 (k)    ALTA Survey. Seller shall have delivered to Buyer an ALTA/NSPS Land
         Title Survey for the applicable Project site, including access areas and other easements,
         reflecting the title commitment, including all customary title exceptions, in form and
         substance reasonably acceptable to Buyer.

                (l)     Title Commitment. Seller shall have delivered to Buyer an irrevocable title
         commitment from a title company reasonably satisfactory to Buyer to issue a title policy
         regarding the applicable Project site, in form and substance reasonably acceptable to Buyer.

                (m)    SNDA. For the Held Project Company only, Seller shall provide to Buyer
         an executed Subordination, Non-Disturbance and Attornment Agreement from the
         mortgagee of the Held Project site to the Held Project Company, in form and substance
         reasonably acceptable to Buyer.

                                           ARTICLE III

              REPRESENTATIONS AND WARRANTIES REGARDING SELLER

       Each Seller hereby, jointly and severally, represents and warrants to Buyer as of the
Execution Date as follows:

        Section 3.1 Organization. Seller is a limited liability company validly existing and in
good standing under the Laws of the State of Minnesota. Seller is duly qualified or licensed to do
business in each other jurisdiction where the actions to be performed by it under this Agreement
make such qualification or licensing necessary, except in those jurisdictions where the failure to
be so qualified or licensed would not have a Material Adverse Effect on Seller’s ability to perform
its obligations under this Agreement.

         Section 3.2 Authority; Enforceability. Seller has all requisite limited liability company
power and authority to execute and deliver this Agreement and the Ancillary Agreements to which
Seller is a party, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by Seller of this
Agreement and the Ancillary Agreements to which Seller is a party, and the performance by Seller
of its obligations hereunder and thereunder, have been duly and validly authorized by all necessary
action on behalf of Seller. This Agreement has been, and each Ancillary Agreement to which Seller
is a party has been, duly and validly executed and delivered by Seller and constitutes the legal,
valid and binding obligation of Seller enforceable against Seller in accordance with its terms,
except as the same may be limited by Bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar Laws relating to or affecting the rights of creditors
generally, or by general equitable principles.

      Section 3.3 Consents and Approvals. Schedule 3.3 sets forth a true, correct and
complete list of all material Consents required to be obtained from, or made to, third parties or
Governmental Authorities by Seller in order to authorize the execution and delivery of this
Agreement and the Ancillary Agreements to which Seller is a party and the purchase and sale of
the Membership Interests (the “Seller Consents”). All Seller Consents required prior to the



                                                 16
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 23 of 79




transfer of the Membership Interests in the Project Companies to Buyer have been obtained by
Seller as of the Execution Date.

       Section 3.4 No Conflicts; Consents and Approvals. The execution and delivery by
Seller of this Agreement and the Ancillary Agreements to which Seller is a party and the
performance by Seller of its obligations under this Agreement and the Ancillary Agreements to
which Seller is a party do not:

                (a)     result in a violation of or a breach of any of the terms, conditions or
         provisions of the Organizational Documents of Seller;

                  (b)     assuming each of the Seller Consents is obtained or made, as applicable,
         result in a violation or Default under any Contract to which Seller is a party, except for any
         such violations or Defaults which would not have a Material Adverse Effect on Seller’s
         ability to perform its obligations under this Agreement or any Ancillary Agreements to
         which Seller is or will be a party; and

                  (c)     assuming each of the Seller Consents is obtained or made, as applicable,
         (i) result in a violation or breach of any term or provision of any Law applicable to Seller,
         except as would not have a Material Adverse Effect on Seller’s ability to perform its
         obligations under this Agreement or any Ancillary Agreements to which Seller is a party
         or (ii) require any Consent of any Governmental Authority under any applicable Law, other
         than such Consents which, if not made or obtained, would not have a Material Adverse
         Effect on Seller’s ability to perform its obligations under this Agreement or any Ancillary
         Agreements to which Seller is a party.

        Section 3.5 Legal Proceedings. Seller has not been served with notice of any Claim, and
to Seller’s Knowledge no Claim is pending and none is threatened in writing against Seller, which
seeks a writ, judgment, order, injunction or decree restraining, enjoining or otherwise prohibiting
or making illegal the execution or delivery of, the performance of Seller’s obligations under, or
the transactions contemplated by this Agreement or any Ancillary Agreements to which Seller is
a party. Seller is not a party to, subject to or bound by any agreement or any judgment, order, writ,
prohibition, injunction or decree of any court or other Governmental Authority that would prevent
the execution or delivery of, the performance of Seller’s obligations under, or the transactions
contemplated by this Agreement or any Ancillary Agreements to which Seller is a party.

      Section 3.6 Brokers. Seller does not have any Liability or obligation to pay fees or
commissions to any broker, finder or agent with respect to the transactions contemplated by this
Agreement for which Buyer or the Project Companies could become liable or obligated.

       Section 3.7 Books and Records; Financial Condition. Seller has made available to
Buyer for inspection true and correct copies of all of the books and records necessary to the
business of each Project Company.

       Section 3.8 Compliance with Law. Seller is not in violation of or in default under any
Law applicable to Seller or its Assets the effect of which, in the aggregate, would reasonably be
expected to hinder, prevent or delay Seller from performing its obligations under this Agreement
or any Ancillary Agreements to which Seller is a party.
                                                  17
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 24 of 79




       Section 3.9 Disclosure. No representation or warranty of Seller in this Agreement or in
any certificate to be delivered by Seller as required hereunder and no statement in the Schedules,
taken as a whole, contains any untrue statement of material fact or omits to state a material fact
necessary to make such statements herein or therein, in light of the circumstances under which
they were made, not misleading.

                                           ARTICLE IV

         REPRESENTATIONS AND WARRANTIES REGARDING THE PROJECT
                              COMPANIES

       Each Seller hereby, jointly and severally, represents and warrants to Buyer as of the
Execution Date with respect to each of the Project Companies as follows:

         Section 4.1    Organization.

                 (a)     The Project Company (i) is a limited liability company duly organized,
         validly existing and in good standing under the Laws of the State of Minnesota and (ii) has
         all requisite organizational power and authority to carry on its respective business as it is
         currently conducted and to own, lease and operate its properties where such properties are
         now owned, leased or operated.

                 (b)     The Project Company is duly qualified or licensed to do business and is in
         good standing in each jurisdiction in which the property owned, leased or operated by it or
         the nature of the business conducted by it makes such qualification or licensure necessary.

          Section 4.2 Authority; Enforceability. The Property Company has all requisite limited
liability company power and authority to execute and deliver each Ancillary Agreement to which
it is a party, to perform its obligations thereunder and to consummate the transactions contemplated
thereby. The execution and delivery by the Project Company of each Ancillary Agreement to
which it is a party, and the performance of the Project Company of its obligations thereunder, have
been duly and validly authorized by all necessary action on behalf of such Project Company. Each
Ancillary Agreement to which the Project Company is a party has been duly and validly executed
and delivered by such Project Company and constitutes the valid and binding obligation of such
Project Company enforceable against such Project Company in accordance with its terms, except
as the same may be limited by Bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar Laws relating to or affecting the rights of creditors generally, or by
general equitable principles.

        Section 4.3 Consents and Approvals. Schedule 4.3 sets forth a true, correct and
complete list of all material Consents required to be obtained from, or made to, third parties or
Governmental Authorities by the Project Company in order to authorize the execution and delivery
of this Agreement and the Ancillary Agreements and the purchase and sale of the Membership
Interests (the “Project Company Consents”). All Project Company Consents required prior to the
transfer of the Membership Interests in the Project Companies to Buyer have been obtained by the
Project Companies as of the Execution Date.



                                                  18
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 25 of 79




       Section 4.4 No Conflicts; Consents and Approvals. The execution and delivery by the
Project Company of the Ancillary Agreements to which it is a party, the performance by such
Project Company of its obligations thereunder and the consummation of the transactions
contemplated thereby and the taking of any action contemplated to be taken by such Project
Company thereunder does not:

                 (a)    result in a violation or breach of any of the terms, conditions or provisions
         of the Organizational Documents of the Project Company;

                 (b)    assuming each of the Project Company Consents is obtained or made, as
         applicable, result in a violation or Default under any Material Contract, Real Property
         Interest or Permit;

                (c)       assuming each of the Project Company Consents is obtained or made, as
         applicable, (i) result in a violation or breach of any term or provision of any Law applicable
         to the Project Company or any of its material Assets; (ii) require the Consent of any
         Governmental Authority under any applicable Law other than Permits required for the
         Business, which are separately addressed in Sections 4.16 and 4.17; or (iii) result in the
         imposition or creation of any Lien on any Asset of the Project Company or on the
         Membership Interests.

         Section 4.5      Ownership of Membership Interests of Project Companies.

                 (a)    Seller is the direct owner, holder of record and beneficial owner of 100% of
         the Membership Interests of the Project Company free and clear of all Liens, other than
         those arising pursuant to or as described in this Agreement.

              (b)         The Membership Interests constitute all of the Equity Interests of the Project
         Company.

                    (c)   The Membership Interests are duly authorized and validly issued.

                (d)    No membership interest certificates or similar documents or instruments
         have been issued by any Project Company evidencing the Membership Interests.

                (e)     Neither the Seller, the Project Company or any of their Affiliates has
         granted to any Person any agreement or option, or any right or privilege capable of
         becoming an agreement or option, for the purchase, subscription, allotment or issue of any
         Equity Interest in the Project Company.

        Section 4.6 Project Company Assets. The Project Company has good and valid title to,
or rights by Contract or other agreement to use, all of its material Assets free and clear of all Liens
(except for Permitted Liens).

       Section 4.7 Bank Accounts. Schedule 4.7 sets forth a list of the names and locations of
banks, trust companies and other financial institutions at which the Project Company maintains
accounts of any nature or safe deposit boxes and the names of all persons authorized to draw
thereon, make withdrawals therefrom or have access thereto.

                                                    19
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 26 of 79




      Section 4.8 Subsidiaries. The Project Company does not have any subsidiaries or own
any Equity Interest in any Person.

        Section 4.9 Legal Proceedings. Except as set forth on Schedule 4.9, no Claim is pending
against the Project Company, and to Seller’s Knowledge, the Project Company has not been
threatened with being made a party to any action, suit or proceeding that, in either case, could
reasonably be expected to result in a Material Adverse Effect.

       Section 4.10 Compliance with Laws. Except as set forth on Schedule 4.10, the Project
Company is currently in compliance in all material respects with all Laws applicable to its
operations or Assets. The representations and warranties contained in this Section 4.10 do not
apply to Tax matters (which are governed exclusively by Section 4.11), environmental matters
(which are governed exclusively by Section 4.17) or intellectual property matters (which are
governed exclusively by Section 4.18).

         Section 4.11 Tax Matters. Except as set forth on Schedule 4.11:

                 (a)    The Project Company has filed all material Tax Returns, if any, required to
         be filed with Tax authorities, and all Taxes required to be paid or withheld by such Project
         Company have been paid or withheld as required by Law.

                 (b)     Seller is not currently the beneficiary of or subject to any extension of time
         within which to file any Tax Returns or for the assessment or collection of any Tax with
         respect to the Project Company or the Project owned by such Project Company.

                 (c)     Seller has made available to Buyer true and correct copies of all Tax Returns
         filed by or on behalf of the Project Company, and copies of all material correspondence
         between any Governmental Authority and such Project Company, Seller, or their respective
         Affiliates regarding any Tax rates or any Tax abatement or limitation arrangements with
         respect to such Project Company.

               (d)      The Project Company is not a party to a tax allocation or tax sharing
         agreement or tax indemnity or similar arrangement.

                (e)    The Project has not benefited from or applied for, any government grants,
         tax-exempt financing, subsidized energy financing or other federal tax credits within the
         meaning of Section 45(b)(3) of the Code.

        Section 4.12 Regulatory Status. The Project Company is not subject to regulation under
the PUHCA, the FPA or any state law regulating energy utilities, in each case, taking into account
the current activities by the Project Company.

         Section 4.13 Material Contracts.

                (a)   Part I of Schedule 4.13 sets forth a true, correct and complete list of the
         following Contracts to which the Project Company is a party or by which its Assets are



                                                  20
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 27 of 79




         bound, other than those Contracts set forth on Part II of Schedule 4.13 (the “Material
         Contracts”):

                           (i)     all Subscription Agreements and contracts for capacity or ancillary
                    services, electricity transmission agreements and electricity interconnection
                    agreements;

                            (ii)  operating and maintenance agreements, engineering agreements,
                    construction agreements, balance of plant agreements, warranty agreements or
                    service agreements;

                            (iii) any Contract under which the Project Company is obligated to sell
                    or lease any of its respective real or personal property;

                            (iv)    any Contract containing a covenant not to compete or not to solicit
                    applicable to the Project Company or the Project owned by such Project Company
                    or that grants any exclusive right relating to such Project;

                           (v)     any Contract under which the Project Company has created,
                    incurred, assumed or guaranteed (or may create, incur, assume or guarantee) any
                    Indebtedness, including for the Indebtedness of any other Person;

                            (vi)    any Contract that provides for the Project Company to provide any
                    surety, pledge, guarantee, letter of credit or other credit support;

                           (vii) any Contract that grants or creates any Lien (other than Permitted
                    Liens) upon any Assets of the Project Company

                           (viii) any Contract between or among Seller or any of Seller’s Affiliates
                    or Representatives, on the one hand, and the Project Company, on the other hand;

                           (ix)    any Contract establishing any joint venture, strategic alliance,
                    partnership or other collaboration;

                            (x)    any Contracts for a commodity, currency or interest rate hedge,
                    exchange or similar instrument, including any exchange traded, over-the-counter
                    or other swap, cap, floor, collar, futures contract, forward contract, option or other
                    derivative financial instrument;

                            (xi)   any Contract requiring a capital expenditure or known payment by
                    the Project Company or any other Person on behalf of or for the benefit of the
                    Project Company in excess of an aggregate of $75,000 or more during a calendar
                    year (other than those Contracts set forth in the foregoing Sections 4.13(a)(i)
                    through (x); and

                           (xii)   any amendment relating to any of the foregoing.



                                                     21
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 28 of 79




                (b)    Seller has made available to Buyer true, correct and complete copies of all
         Material Contracts.

                 (c)     Each of the Material Contracts is in full force and effect in all material
         respects and constitutes a valid and binding obligation of the Project Company that is a
         party thereto and, to Seller’s Knowledge, the other parties thereto, except as the same may
         be limited by Bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium
         or other similar Laws relating to or affecting the rights of creditors generally, or by general
         equitable principles. No Project Company has assigned, conveyed or transferred any
         interest in any Material Contract.

                 (d)     The Project Company is not in breach or default, in any material respect,
         under any Material Contract. None of Seller or the Project Company has received written
         notice from a counterparty to any Material Contract (i) alleging any breach or default by
         such Project Company under such Material Contract; (ii) alleging termination, rescission,
         invalidity or unenforceability of such Material Contract; or (iii) of any intention to modify,
         or to exercise any right or remedy exercisable on breach or default under, such Material
         Contract, in each case, except for any which has been cured or waived.

              (e)     Part II of Schedule 4.13 sets forth a list of Contracts to which a Project
         Company’s Assets are bound and which will be transferred to the applicable Project
         Company prior to the Closing Date.

       Section 4.14 Liabilities. Except for the Ancillary Agreements, the Project Company is
not a party to or otherwise bound by any Contract with Seller or any of its Affiliates or has any
outstanding Indebtedness or Liability to Seller or any of its Affiliates.

         Section 4.15 Real Property.

                    (a)    Schedule 4.15 sets forth a list of the following Real Property Interests:

                           (i)     except for the real property agreements set forth on Part II of
                    Schedule 4.13, all Leases of real property to which the Project Company is a party
                    or by which the Project owned by such Project Company is bound, including solar
                    leases under which such Project Company is lessee for purposes of creating a
                    leasehold interest, electrical transmission line easement or access easement or right-
                    of-way in favor of such Project Company (collectively, the “Existing Leases”);

                            (ii)    all options for real property interests (including options to acquire
                    real property in fee, leasehold or easement estates) to which the Project Company
                    is a party or by which the Project owned by such Project Company is bound
                    (collectively, the “Existing Options”); and

                           (iii) all separate easements and licenses other than the Existing Leases
                    and Existing Options to which the Project Company is a party or by which the
                    Project owned by such Project Company is bound (collectively, the “Existing
                    Easements and Licenses”).


                                                     22
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 29 of 79




                 (b)     Seller has made available to Buyer copies of all the Existing Leases,
         Existing Options, and Existing Easements and Licenses, and those copies are complete and
         accurate in all material respects. Except for the Real Property Interests set forth in Schedule
         4.15, the Project Company does not have any fee, leasehold or other interest (including any
         easement, license or similar interest) in any real property.

                 (c)     The Project Company is not in breach or default of any material obligation
         under any Real Property Interests. None of Seller or the Project Company has received
         written notice from a counterparty to any Contract relating to any Real Property Interest (i)
         alleging any breach or default by such Project Company under such Contract; (ii) alleging
         termination, rescission, invalidity or unenforceability of such Contract or (iii) of any
         intention to modify, or to exercise any right or remedy exercisable on breach or default
         under, such Contract, in each case, except for any which has been cured or waived.

                 (d)     The Project Company has not assigned, transferred, conveyed, mortgaged,
         deeded in trust, granted any option with respect to, or encumbered any of the Real Property
         Interests and all such Real Property Interests are free and clear of all Liens other than
         Permitted Liens.

         Section 4.16 Permits.

                  (a)     Part I of Schedule 4.16 sets forth all (i) Permits held by any Project
         Company in connection with its Project and (ii) applications for Permits not yet issued
         which have been filed by any Project Company in connection with its Project. Except as
         set forth on Part I of Schedule 4.16, the applicable Project Company is in compliance in all
         material respects with the Permits set forth on Part I of Schedule 4.16 that have been issued
         to the applicable Project Company, and such Permits are validly issued, final and in full
         force and effect and not subject to any current legal proceeding, any unsatisfied condition
         to their effectiveness or any appeal period that has not expired.

                 (b)    Part II of Schedule 4.16 sets forth all Permits which will be required (other
         than Permits listed in Part I of Schedule 4.16) in connection with the Project based on
         current plans and designs for the Projects.

The representations and warranties in this Section 4.16 are Seller’s sole representations and
warranties regarding Permits except for Permits required by Environmental Laws (which are
governed exclusively by Section 4.17).

         Section 4.17 Environmental Matters.

                    (a)    Except as set forth on Part I of Schedule 4.17(a):

                           (i)     the Project Companies are in compliance in all material respects
                    with all applicable Environmental Laws and Permits obtained by the Project
                    Companies pursuant to Environmental Laws;

                         (ii)   except as set forth on Part II of Schedule 4.17(a), the Project
                    Companies have obtained, maintained and complied in all material respects with

                                                    23
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 30 of 79




                    all Permits necessary under any applicable Environmental Law for the Business as
                    currently conducted, each of which Permits is set forth on Part II of Schedule
                    4.17(a), and such Permits are validly issued, final and in full force and effect and
                    not subject to any current legal proceeding, any unsatisfied condition to their
                    effectiveness or any appeal period that has not expired;

                           (iii) the Project Company has not been served with written notice of any
                    Environmental Claims that are currently outstanding, and, to Seller’s Knowledge,
                    no Environmental Claims are pending or threatened against such Project Company
                    by any Governmental Authority under any Environmental Laws; and

                            (iv)    no Project Company has handled or stored any Hazardous Material
                    in violation of any Environmental Law, and there have been no Releases of
                    Hazardous Materials to or from any Project or Project Site in violation of
                    Environmental Laws that would reasonably be expected to result in a material
                    Liability for investigation, removal or remediation of Hazardous Materials.

                 (b)   Schedule 4.17(b) contains a true and complete list of all studies and reports
         relating to Environmental Laws or Hazardous Materials with respect to the Project
         Company’s Project, and a true and correct copy of each such report, including any
         amendments thereto, has been made available to Buyer.

The representations and warranties set forth in this Section 4.17 are Seller’s sole and exclusive
representations and warranties concerning environmental matters, including Environmental Laws,
Environmental Claims and Permits.

         Section 4.18 Intellectual Property.

                (a)     The Project Company owns, or has the license or right to use for the
         Business, all material Intellectual Property currently used in the Business.

                 (b)     To Seller’s Knowledge, as of the date of this Agreement, the Project
         Company has not received from any third party a claim in writing that it is infringing the
         Intellectual Property of such third party.

The representations and warranties set forth in this Section 4.18 are Seller’s sole and exclusive
representations and warranties concerning Intellectual Property matters.

      Section 4.19 Brokers. The Project Company has no Liability or obligation to pay fees or
commissions to any broker, finder or agent with respect to the transactions contemplated by this
Agreement.

       Section 4.20 Employees and Labor Matters. The Project Company does not have and has
never had any employees.

       Section 4.21 Employee Benefits. The Project Company has not sponsored, maintained or
contributed to any Benefit Plan, any Multiemployer Plan, or any Benefit Plan maintained by any
ERISA Affiliate.

                                                     24
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 31 of 79




       Section 4.22 Title; Condition. The Project Company is the sole owner of the Project
owned by it and all of such Project Company’s Assets, free and clear of all Liens other than
Permitted Liens. All of the Project Company’s Assets are in good repair and operating condition
subject to ordinary wear and tear and are suitable for the purposes for which they are to be
deployed.

        Section 4.23 Bankruptcy. No event of Bankruptcy has occurred with respect to the
Project Company.

       Section 4.24 Casualty. There is no Casualty Defect (regardless of whether covered by
insurance) in existence with respect to the Project owned by the Project Company.

         Section 4.25 Support Obligations.

                (a)    Schedule 4.25(a) sets forth a true, correct and complete list of all Support
         Obligations maintained or provided by Seller or any of its Affiliates (other than the Project
         Companies) for the benefit of the Project Company and the Project owned by such Project
         Company (the “Seller-Maintained Support Obligations”).

                 (b)     Schedule 4.25(b) sets forth a true, correct and complete list of all Support
         Obligations maintained or provided by the Project Company for its own benefit or the
         benefit of the Project owned by such Project Company.

        Section 4.26 No Other Representations and Warranties. Except for the representations
and warranties contained in Article III and Article IV (including the related portions of the
Schedules), none of Seller, any Project Company or any other Person has made or makes any other
express or implied representation or warranty, either written or oral, on behalf of Seller, or a Project
Company, including any representation or warranty as to the accuracy or completeness of any
information regarding the Project Companies or any Projects furnished or made available to Buyer
and its Representatives, any information, documents or material made available to Buyer in the
Data Site, in management presentations or in any other form or manner in expectation of the
transactions or as to the future revenue, profitability or success of the Project Companies or the
Projects, or any other representation or warranty of any kind, express or implied, arising under any
Law.

                                            ARTICLE V

                    REPRESENTATIONS AND WARRANTIES OF BUYER

         Buyer hereby represents and warrants to Seller as of the Execution Date as follows:

        Section 5.1 Organization. Buyer is a limited liability company, validly existing and in
good standing under the Laws of the State of North Carolina. Buyer is duly qualified or licensed
to do business in each other jurisdiction where the actions to be performed by it under this
Agreement makes such qualification or licensing necessary, except in those jurisdictions where
the failure to be so qualified or licensed would not have a material adverse effect on its ability to
perform such actions.


                                                  25
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 32 of 79




        Section 5.2 Authority; Enforceability. Buyer has all requisite power and authority to
enter into this Agreement and the Ancillary Agreements to which Buyer is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by Buyer of this Agreement and the Ancillary Agreements
to which Buyer is a party and the performance by Buyer of its obligations under this Agreement
and the Ancillary Agreements to which Buyer is a party have been duly and validly authorized by
all necessary action on behalf of Buyer. This Agreement and each Ancillary Agreement to which
Buyer is a party has been duly and validly executed and delivered by Buyer and constitutes the
valid and binding obligation of Buyer enforceable against Buyer in accordance with its terms
except as the same may be limited by Bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar Laws relating to or affecting the rights of creditors
generally or by general equitable principles.

        Section 5.3 Consents and Approvals. Schedule 5.3 sets forth a true, correct and
complete list of all material Consents required to be obtained from, or made to, third parties or
Governmental Authorities by Buyer in connection with the execution and delivery of this
Agreement and the Ancillary Agreements to which Buyer is a party and the purchase and sale of
the Membership Interests (the “Buyer Consents”). All Buyer Consents required prior to the
transfer of the Membership Interests in the Project Companies from Seller have been obtained by
Buyer as of the Execution Date.

       Section 5.4 No Conflicts. The execution and delivery by Buyer of this Agreement and
the Ancillary Agreements to which Buyer and the performance by Buyer of its obligations under
this Agreement and the Ancillary Agreements to which Buyer is a party do not:

                (a)     result in a violation of or a breach of any of the terms, conditions or
         provisions of the Organizational Documents of Buyer;

                  (b)     assuming each of the Buyer Consents is obtained or made, as applicable,
         result in a violation or Default under any Contract to which Buyer is a party, except for any
         such violation or Default which would not have a material adverse effect on Buyer’s ability
         to perform its obligations under this Agreement or any Ancillary Agreements to which
         Buyer is or will be a party; or

                  (c)     assuming each of the Buyer Consents is obtained or made, as applicable,
         (i) result in a violation or breach of any term or provision of any Law applicable to Buyer,
         except as would not have a material adverse effect on Buyer’s ability to perform its
         obligations under this Agreement or any Ancillary Agreements to which Buyer is a party
         or (ii) require any Consent of any Governmental Authority under any applicable Law, other
         than such Consents which, if not made or obtained, would not have a material adverse
         effect on Buyer’s ability to perform its obligations under this Agreement or any Ancillary
         Agreements to which Buyer is a party.

       Section 5.5 Legal Proceedings. Buyer has not been served with notice of any Claim,
and to Buyer’s knowledge no Claim is pending and none is threatened in writing against Buyer,
which seeks a writ, judgment, order, injunction or decree restraining, enjoining or otherwise
prohibiting or making illegal the execution or delivery of, the performance of Buyer’s obligations

                                                  26
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 33 of 79




under, or the transactions contemplated by this Agreement or any Ancillary Agreements to which
Buyer is a party. Buyer is not a party to, subject to or bound by any agreement or any judgment,
order, writ, prohibition, injunction or decree of any court or other Governmental Authority that
would prevent the execution or delivery of, the performance of Buyer’s obligations under, or the
transactions contemplated by this Agreement or any Ancillary Agreements to which Buyer is a
party.

       Section 5.6 Compliance with Laws. Buyer is not in violation of or in default under any
Law applicable to Buyer or its Assets the effect of which, in the aggregate, would reasonably be
expected to hinder, prevent or delay Buyer from performing its obligations under this Agreement
or any Ancillary Agreements to which Buyer is a party.

      Section 5.7 Brokers. Buyer does not have any Liability or obligation to pay fees or
commissions to any broker, finder or agent with respect to the transactions contemplated by this
Agreement for which Seller or a Project Company could become liable or obligated.

        Section 5.8 Securities Law Matters. Buyer acknowledges that the Membership Interests
are not registered pursuant to the 1933 Act and that none of the Membership Interests may be
transferred, except pursuant to an applicable exception under the 1933 Act. Buyer is an “accredited
investor” as defined under Rule 501 promulgated under the 1933 Act.

       Section 5.9 Financial Resources. Buyer has or will have available funds sufficient to
pay the amounts payable by Buyer to Seller pursuant to Section 2.2(a) at the time such payments
are due. Buyer knows of no circumstance or condition that could reasonably be expected to
prevent the availability of such funds as of each Closing Date.

                                           ARTICLE VI

                                           COVENANTS

        Section 6.1 EPC Agreement and Closing Date. The Parties will use commercially
reasonable efforts to (a) execute an EPC Agreement for each Project Company within thirty (30)
days following the Execution Date and (b) satisfy each condition to the Closing Date in Section
2.5 for each Project Company within sixty (60) days following the Execution Date.

        Section 6.2 Transfer Taxes. Buyer and Seller shall each pay one-half (50%) of any
Transfer Taxes imposed on Buyer, Seller or the Project Companies in connection with the sale of
the Membership Interests. Accordingly, if either Party (or its Affiliates) is required by Law to pay
any such Transfer Taxes, the other Party will promptly reimburse such Party for one-half (50%)
of such Transfer Taxes. The Party required by Law to file a Tax Return relating to Transfer Taxes
in connection with the sale will do so within the time period required by Law and provide the other
Party with a copy of the return, but will alert the other Party of the need to file such a return first
in writing in case there is any disagreement about whether Transfer Taxes are owed and work in
good faith to resolve any disagreement.

         Section 6.3   Tax Matters. Except as provided in Section 6.2 relating to Transfer Taxes:



                                                  27
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 34 of 79




                 (a)    Seller will cause any Tax Return for an event or period ending before the
         Execution Date (a “Pre-Transfer Return”) to be prepared in a manner consistent with
         practices followed in prior tax periods, except as required by changes in fact. The Parties
         will work in good faith to resolve any disagreements and, thereafter Seller will reimburse
         Buyer for the amount of Tax shown on the Tax Return as required by Section 6.3(b), and
         Buyer will file the Tax Return and provide Seller with a copy of the final Tax Return as
         filed. Buyer will cause any Tax Return for a period that begins on the applicable Execution
         Date (a “Straddle Period Return”) to be prepared in a manner consistent with practices
         followed in prior tax periods, except as required by Law or changes in fact, and deliver the
         draft Tax Return to Seller at least 15 days before the due date (including extensions) for
         Seller’s review and comment. The Parties will work in good faith to resolve any
         disagreements and, thereafter, Seller will reimburse Buyer for the pre-Transfer share of
         Tax shown on the Tax Return as required by Section 6.3(b), and Buyer will file the Tax
         Return and provide Seller with a copy of the final Tax Return as filed.

                  (b)     Seller will be responsible for and indemnify Buyer against, and be entitled
         to all refunds of or credits for, any Tax that was paid or should have been paid on a Pre-
         Transfer Return or that was paid or should have been paid on a Straddle Period Return and
         relates to the period prior to the applicable Execution Date. Seller will not be liable or
         indemnify Buyer for any Taxes (i) that are paid by Seller directly to the Tax authorities,
         (ii) that are recoverable from a third party, or (iii) to the extent the Taxes relate to
         transactions or actions taken by Buyer after the Execution Date. The Parties will determine
         pre-transfer share of Tax shown on any Straddle Period Return by an interim closing of the
         books of the Project Companies as of the Execution Date, except for franchise Taxes based
         solely on capital, ad valorem Taxes and property Taxes which will be prorated on a daily
         basis through the Execution Date. For this purpose, any franchise Tax will be allocated to
         the tax period for which payment of the Tax provides the right to engage in business,
         regardless of the tax period during which the income, operations, assets or capital that is
         the base for the Tax is measured. In determining the extent to which a property Tax is
         attributable to the period through the Execution Date, any property Tax that is based on the
         assessed value of assets, property or other rights as of a lien date or other specified
         valuation date will be attributed to the tax period specified in the relevant property Tax bill.

                 (c)      Buyer will be responsible for and indemnify Seller against, and Buyer will
         be entitled to all refunds and credits of, all Taxes relating to any event or period (or portion
         thereof) beginning on or after the Execution Date.

                 (d)     With respect to any Tax (or portion thereof) for which Seller is responsible
         to indemnify Buyer pursuant to this Agreement, Seller will have the right, at its sole cost
         and expense, to control (in the case of a Pre-Transfer Return) or participate in (in the case
         of a Straddle Period Return) the prosecution, settlement or compromise of any proceeding
         involving the Tax, including the determination of the value of property for purposes of real
         and personal property ad valorem Taxes. Buyer will (and will cause the Project Companies
         to) take such action in connection with any such proceeding that Seller reasonably requests,
         including the selection of counsel and experts and the execution of powers of attorney.
         Notwithstanding the foregoing, Buyer will be entitled to participate in any proceeding
         involving a Pre-Transfer Return, and Seller will not settle any proceeding with respect to

                                                   28
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 35 of 79




         any issue that could materially and adversely affect Buyer or the Project Companies in a
         future tax period (or portion thereof) after the Execution Date without Buyer’s prior written
         consent, not to be unreasonably withheld, conditioned or delayed. Buyer will (and will
         cause the Project Companies to) inform Seller promptly, and send Seller copies promptly
         upon receipt, of any notice of an audit, examination, claim or assessment for any Tax for
         which Seller is responsible and keep Seller informed of progress in the proceedings and
         allow Seller to attend any meetings and scheduled calls with the Tax authorities to the
         extent Seller is not controlling the proceedings. Seller will have an obligation to keep Buyer
         similarly informed about proceedings that it controls. Failure to give any notice or keep the
         other Party informed will reduce Seller’s indemnification obligation pursuant to this
         Agreement only to the extent Seller is actually prejudiced by the failure. Any such
         participation related to this clause (d) shall be an independent operation and option of the
         Seller and shall not create a partnership between the Parties as defined in the Code or the
         associated regulations to Title 26 or state law.

                  (e)     After the Execution Date, Buyer will grant or cause the Project Companies
         to grant to Seller (or its designees) access at all reasonable times to all of the information,
         books and records relating to the Project Companies for Pre-Transfer Returns or Straddle
         Period Returns within the possession of Buyer (including workpapers and correspondence
         with Tax authorities) reasonably necessary to permit Seller (or its designees) to prepare
         Tax Returns, respond to Tax audits and investigations, prosecute Tax protests, appeals and
         refund claims and conduct negotiations with Tax authorities. After the Execution Date,
         Buyer will preserve all information, records or documents in its possession relating to
         liabilities for Taxes of the Project Companies and the Projects for events and the period
         through the Execution Date for 7 years or, if later, 6 months after expiration of any
         applicable statute of limitations (including extensions thereof) for the assessment of Taxes.
         Buyer will not dispose of any of the foregoing items without first offering the items to
         Seller.

                 (f)    Both Buyer and Seller agree to file any form required by the Treasury
         Department to facilitate access to information or for the participation in administrative
         actions under this Section 6.3.

                 (g)    To the extent that the provisions of Article IX are inconsistent with or
         conflict with the provisions of this Section 6.3, the provisions of this Section 6.3 will
         control.

        Section 6.4 Public Announcements. Except for statements made or press releases
(a) required by Law or (b) require by the rules of a national securities exchange, none of Seller,
Buyer or any of their respective Affiliates shall issue an press release or otherwise made any public
statements with respect to the is Agreement or the transactions contemplated thereby without the
prior written consent of the other Party. Subject to any requirements of Law, each of Seller and
Buyer shall be given the opportunity to review all information relating to this Agreement and the
transactions contemplated hereby before any such information appears in any filing or public
announcement.



                                                   29
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 36 of 79




         Section 6.5 Replacement of Credit Support. To the extent that Buyer has not, as of the
Execution Date, obtained substitute credit support arrangements in replacement for all Seller-
Maintained Support Obligations for the applicable Project Company or Project, Seller or its
Affiliates, as applicable, shall keep in place such Seller-Maintained Support Obligation until the
earlier to occur of (a) the date that is sixty (60) days after the Execution Date or (b) the date on
which Buyer replaces such Seller-Maintained Support Obligation. If any claim is made against a
Seller-Maintained Support Obligation, or if a Seller-Maintained Support Obligation is drawn upon,
as applicable, after the Execution Date, upon receipt of written notice thereof from Seller, Buyer
shall pay Seller or its designee the amount so claimed or drawn within five (5) Business Days after
the date of such written notice. Except as provided by this Section 6.5, after the Execution Date,
Seller and its Affiliates shall not be responsible for posting or maintaining any credit support
required in connection with the Projects.

         Section 6.6    Project Construction.

                (a)      Following the Execution Date, Seller and Buyer shall each use
         commercially reasonable efforts and work together in good faith to continue to develop
         and maintain and pursue completion of the Projects in compliance with all Material
         Contracts, this Agreement, the Ancillary Agreements, prudent industry practices and the
         Project Companies development plan and schedule (as may be amended by mutual
         agreement of the Parties after the Execution Date). Further, except for such assignments
         or grants of security interests as otherwise may be required by Buyer’s Financing Parties,
         Buyer shall maintain all of the Project Company’s Assets within the applicable Project
         Company transferred by Seller that are reasonably necessary for the continued
         development, construction and operation of the applicable Project, including the payment
         of Support Obligations set forth on Schedule 4.25.

                  (b)      From the Execution Date until the applicable Closing Date, Buyer also
         hereby grants Seller and Seller’s Affiliates the authority to do all things which are
         necessary, proper or desirable to continue the development of the applicable Project and
         effectuate the conditions to Closing, including (i) full rights of access to the applicable
         Project and the Project site (including for the purpose of engaging in reasonable site, soil
         and property testing and surveying, as well as design and engineering and related
         activities), (ii) rights, in coordination with the Buyer (acting reasonably), to act on behalf
         of the applicable Project Company with counterparties of Material Contracts including in
         negotiations and discussions with such counterparties, and in pursuing reasonable
         amendments or waivers to such Material Contracts, (iii) rights to negotiate, coordinate,
         execute and direct subcontracts related to construction of the Project among prospective or
         current subcontractors and vendors to Novel Construction, and (iv) rights, in consultation
         with the Buyer, to act on behalf of the Project Company with respect to any ongoing
         permitting activities or interactions with Governmental Authorities. Notwithstanding the
         foregoing, Seller shall not take any action under this Section 6.6(b) that would either (a)
         materially reduce the expected value of any Project to Buyer, or (b) materially alter the
         terms of any Material Contract, without Seller’s prior written consent.




                                                  30
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 37 of 79




         Section 6.7    Further Assurances.

                (a)     If requested by Buyer, Seller shall execute a Consent and Agreement (in
         form and substance reasonably acceptable to Seller) in favor of any of the Buyer’s or any
         Project Company’s, or any of their Affiliates’, financing parties (including any person
         providing acquisition, construction, backleverage, term or other debt or tax equity
         financing directly or indirectly for the development, construction, ownership or operation
         of any Project (each, a “Project Financing Party”), and any other documentation
         reasonably requested by Buyer or a Project Financing Party in connection with any such
         financing.

                 (b)     Subject to the terms and conditions of this Agreement, at any time or from
         time to time after the Execution Date, at any Party’s request and without further
         consideration, the other Party will execute and deliver to such Party such other instruments
         of sale, transfer, conveyance, assignment and confirmation, provide such materials and
         information and take such other actions as such Party may reasonably request in order to
         consummate the transactions contemplated by this Agreement.

        Section 6.8 Tax Treatment. Seller shall and Buyer acknowledges that Seller shall treat
the transfer of the Membership Interests of a Project Company as the sale of all of the activities of
such Project Company as a functional unit for Tax purposes.

       Section 6.9 Solar Panel Supply. Buyer agrees to provide solar panels for installation at
each Project in the quantities contemplated by the capacity of such Projects or as otherwise
required under the terms of the EPC Agreement.

      Section 6.10 IE Report. Buyer agrees to use the IE Report delivered pursuant to this
Agreement for purposes of obtaining any financing from any Project Financing Party.

        Section 6.11 Seller Transfer of Contracts. Seller agrees to use commercially reasonable
efforts to transfer the agreements listed in Part II of Schedule 4.13 to the applicable Project
Company prior to the Closing Date.

       Section 6.12 Buyer Interconnection Payment to Xcel. After the Execution Date, Buyer
acknowledges and agrees to pay Xcel Energy $126,400 for interconnection costs when due and
payable pursuant to the Gibbon Project Company’s interconnection arrangements.

INDEMNIFICATION, LIMITATIONS OF LIABILITY AND WAIVERS

        Section 7.1 Survival. The representations and warranties of (a) Seller in Section 3.1
(Organization), Section 3.2 (Authority; Enforceability), Section 3.6 (Brokers), Section 4.1
(Organization), Section 4.2 (Authority; Enforceability), Section 4.5 (Ownership of Membership
Interests of Project Companies) and Section 4.19 (Brokers) and (b) Buyer in Section 5.1
(Organization), Section 5.2 (Authority; Enforceability) and Section 5.7 (Brokers”) (collectively
the “Fundamental Representations”) and Section 4.11 (Tax Matters) shall survive until the date
that is sixty (60) days after the expiration of the applicable statute of limitations.        All
representations and warranties, other than the Fundamental Representations, contained in or made
pursuant to this Agreement or any Ancillary Agreement shall survive until the date that is twelve
                                                 31
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 38 of 79




(12) months after the Execution Date. The covenants and obligations of the Parties shall survive
the Execution Date and will remain in full force and effect until fully performed.

       Section 7.2 Indemnification by Seller. Subject to Sections 7.1 and 7.4, from and after
the Execution Date, the Sellers, jointly and severally, will indemnify Buyer and its Affiliates and
Representatives (the “Buyer Group”) from and against all Losses arising, directly or indirectly,
from or in connection with:

                 (a)     any breach of any representation or warranty made in Article III or
         Article IV of this Agreement; and

                (b)     any material breach of any covenant, agreement or other obligation of Seller
         contained in this Agreement.

       Section 7.3 Indemnification by Buyer. Subject to Sections 7.1 and 7.4, from and after
the Execution Date, Buyer will indemnify Seller and its Affiliates and Representatives (the “Seller
Group”) from and against all Losses arising, directly or indirectly, from or in connection with:

               (a)    any breach of any representation or warranty made in Article V of this
         Agreement; and

                (b)     any material breach of any covenant, agreement or other obligation of Buyer
         contained in this Agreement.

      Section 7.4       Limitations on Liability. Notwithstanding any contrary provision in this
Agreement:

                 (a)     Time Bar on Claims. No Indemnified Party will be entitled to any recovery
         (including by way of off-set) from any Indemnifying Party unless a written notice (a
         “Notice of Claim”) has been given on or before the expiration of time period for survival
         set forth in Section 7.1.

                 (b)    Insurance Recoveries. Losses for which any Indemnified Party will be
         reimbursed hereunder shall be decreased by insurance proceeds or payments from any
         other responsible parties actually received by such Indemnified Party (after deducting costs
         and expenses incurred in connection with recovery of such proceeds).

                (c)     Deductible. Neither Party will be entitled to make any Claim for
         indemnification under Section 7.2(a) or Section 7.3(a), as applicable, until the aggregate
         amount of all Claims for indemnification by such Indemnified Party for such Project
         exceeds one percent (1%) of the aggregate Project Closing Payment actually paid by Buyer
         (the “Deductible”); provided, that (i) after the Deductible is exceeded a single time (for all
         Claims in the aggregate), the Indemnified Party will be entitled to recover the amount of
         Losses in excess of the Deductible and (ii) the Deductible will not apply to Losses incurred
         by any Indemnified Party relating to any fraud, gross negligence or willful misconduct of
         the Indemnifying Party.



                                                  32
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 39 of 79




                (d)     Mitigation of Losses. Each Indemnified Party will use its commercially
         reasonable efforts to mitigate (including by causing its respective Indemnified Parties to
         use commercially reasonable efforts to mitigate) any Losses for which such Party is or may
         become entitled to be indemnified hereunder.

                 (e)    Tax Treatment. To the maximum extent permitted by applicable Law, any
         indemnity payment made pursuant to this Agreement will be treated as an adjustment to
         the Project Closing Payment for Tax purposes, unless an audit or other administrative or
         judicial action with respect to the Indemnified Party causes any such payment not to
         constitute an adjustment to the Project Closing Payment for U.S. federal income tax
         purposes.

                (f)    Maximum Liability of Seller. Buyer and the other members of the Buyer
         Group will not be entitled to recover from Seller for any Indemnity Claim under this
         Agreement any monetary amount in respect of Losses in excess of the applicable Indemnity
         Cap; provided, however, that the Indemnity Cap shall not apply to and shall not include
         any Indemnity Claim relating to any fraud, gross negligence or willful misconduct of Seller
         or any breaches of the Fundamental Representations.

                 (g)    Limitation on Remedies. The remedies of the Parties under this Article VII
         are the sole and exclusive remedies that a Party may have under this Agreement for the
         recovery of monetary damages with respect to any claims arising with respect to the
         Projects, the Membership Interests or the Real Property Interests or any breach of any
         representation or warranty or covenant set forth in this Agreement and the Parties hereby
         waive and relinquish all other rights and remedies under common law, statutes and other
         bases for claims; provided, that, nothing in this Article VII shall preclude Seller or Buyer
         from exercising its rights or making any claim under the Ancillary Agreements with respect
         to Buyer’s or Seller’s, as applicable, breach or failure to perform hereunder or thereunder.
         Nothing in this Section 7.4(g) shall limit or constitute a waiver of Seller’s rights against
         Buyer with respect to any obligations owed by Buyer to Seller.

                (h)    Knowledge. No Indemnified Party will have a right or remedy after the
         Execution Date with respect to any breach of any representation or warranty made in this
         Agreement if on the Execution Date such Indemnified Party had actual knowledge of any
         information that would cause such breach and will be deemed to have waived its right to
         indemnification in respect thereof.

               (i)  No Special or Consequential Damages. NOTWITHSTANDING
         ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO PARTY WILL BE
         LIABLE    FOR    SPECIAL, PUNITIVE,     EXEMPLARY,   INCIDENTAL,
         CONSEQUENTIAL OR INDIRECT DAMAGES OR LOST PROFITS, WHETHER
         BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR
         OTHERWISE AND WHETHER OR NOT ARISING FROM ANY OTHER PARTY’S
         SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER
         FAULT (“NON-REIMBURSABLE DAMAGES”), PROVIDED, THAT ANY
         AMOUNTS PAYABLE TO THIRD PARTIES PURSUANT TO A THIRD PARTY
         CLAIM (OTHER THAN A CLAIM FOR CONSEQUENTIAL DAMAGES ARISING

                                                 33
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 40 of 79




         UNDER A CONTRACT PROVISION AGREED TO BY THE INDEMNIFIED PARTY
         THAT DOES NOT NEGATE CONSEQUENTIAL DAMAGES) WILL NOT BE
         DEEMED NON- REIMBURSABLE DAMAGES.

                (j)     No Duplication. Notwithstanding anything to the contrary in this
         Agreement, any liability of a Person under this Article VII for the breach of a
         representation, warranty or covenant shall be determined solely with respect to each Project
         Company and each Project and subject to the applicable Indemnity Cap. No breach of a
         representation, warranty or covenant with respect to one Project Company or Project shall
         be deemed to cause such breach with respect to any other Project Company or Project.

         Section 7.5    Procedures for Third Party Claims.

                 (a)     Promptly after receipt by an Indemnified Party of notice of the
         commencement of any Action by a third party (a “Third Party Claim”) with respect to any
         matter for which indemnification is or may be owing pursuant to Section 7.2 or Section 7.3
         hereof, the Indemnified Party will give notice thereof to the Indemnifying Party; provided,
         however, that the failure of the Indemnified Party to notify the Indemnifying Party will not
         relieve the Indemnifying Party of any of its obligations hereunder, except to the extent that
         the Indemnifying Party demonstrates that the defense of such Third Party Claim has been
         actually and prejudiced by the Indemnified Party’s failure to give such notice.

                 (b)     If any Action referred to in Section 7.5(a) is brought against an Indemnified
         Party and the Indemnified Party gives notice to the Indemnifying Party of the
         commencement of such Action, the Indemnifying Party will be entitled to participate (at
         its own expense) in such Action, and may assume (at its own expense) the defense of such
         Action with counsel satisfactory to the Indemnified Party and, after notice from the
         Indemnifying Party to the Indemnified Party of its election to assume the defense of such
         Action, the Indemnifying Party will not, as long as it diligently conducts such defense, be
         liable to the Indemnified Party under this Section 7.5 for any fees of other counsel with
         respect to the defense of such Action, in each case subsequently incurred by the
         Indemnified Party in connection with the defense of such Action.

                 (c)    If the Indemnifying Party is entitled to and assumes the defense of an
         Action, no compromise or settlement of such claims or Action may be effected by the
         Indemnifying Party without the Indemnified Party’s written consent unless (i) there is no
         finding or admission of any violation of Law or any violation of the rights of any Person
         and no effect on or grounds for the basis of any other Claims that may be made against the
         Indemnified Party, and (ii) the sole relief provided is monetary damages that are paid in
         full by the Indemnifying Party; and the Indemnified Party will have no Liability with
         respect to any compromise or settlement of such claims or Action effected without
         Indemnified Party’s written consent. Notwithstanding the assumption by the Indemnifying
         Party of the defense of any Claim or Action, the Indemnified Party will be permitted to
         join in such defense and to employ counsel at its own expense. If notice pursuant to
         Section 7.5(a) is given to an Indemnified Party of the commencement of any Action and
         the Indemnifying Party does not, within 10 days after such Indemnified Party’s notice is
         given, give notice to the Indemnified Party of its election to assume the defense of such

                                                  34
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 41 of 79




         Action (meeting the requirements of Section 7.5(b)), the Indemnifying Party will be bound
         by any determination made in such Action. Whether or not the Indemnifying Party assumes
         the defense of a Third Party Claim, neither the Indemnified Party nor any of its Affiliates
         will admit any liability with respect to, or settle, compromise or discharge, any Third Party
         Claim without the prior written consent of the Indemnifying Party.

                 (d)    Indemnifying Party and Indemnified Party agree to provide each other with
         reasonable access during regular business hours to the properties, books and records and
         Representatives of the other (for the avoidance of doubt, excluding any materials protected
         by attorney-client or similar privilege), as reasonably necessary in connection with the
         preparation for an existing or anticipated Action involving a Third Party Claim and its
         obligations with respect thereto pursuant to this Article VII.

       Section 7.6 Indemnification Procedures. The following procedures will apply to any
claim for indemnification by the Buyer Group or the Seller Group that does not involve a Third
Party Claim:

                 (a)     Notice of Claim. A Notice of Claim will be given as soon as practicable,
         but in no event later than 30 days, after the Indemnified Party determines that it is or may
         be entitled to indemnification pursuant to this Agreement; provided, however, that failure
         to provide notice will not prejudice the Indemnified Party’s right to indemnity, except to
         the extent the Indemnifying Party is irrevocably prejudiced. A Notice of Claim will be
         made as follows:

                           (i)     in the case of any Indemnity Claim by any member of the Buyer
                    Group, by Buyer to Seller at the address and in the manner provided in Section 9.1
                    (Notices). Buyer will be the Indemnified Party with respect to Indemnity Claims
                    pursuant to Section 7.2, and no liability in respect of any such Indemnity Claim will
                    be contested, settled, admitted, litigated or otherwise dealt with by or on behalf of
                    the Buyer Group for this purpose by any person other than Buyer; and

                            (ii)   in the case of any Indemnity Claim by any member of the Seller
                    Group against Buyer, by Seller to Buyer at the address and in the manner provided
                    in Section 9.1 (Notices). Seller will be the Indemnified Party with respect to
                    Indemnity Claims pursuant to Section 7.3, and no liability in respect of any such
                    Indemnity Claim will be contested, settled, admitted, litigated or otherwise dealt
                    with by or on behalf of the Seller Group for this purpose by any person other than
                    Seller.

                 (b)      Dispute Notice. If the Indemnifying Party delivers a notice to the
         Indemnified Party disputing (i) its obligation to indemnify the Indemnified Party in respect
         of any Indemnity Claim set forth in a Notice of Claim, or (ii) the Indemnity Claim Amount
         set forth in a Notice of Claim (a “Dispute Notice”), Buyer and Seller will negotiate in good
         faith to settle the dispute, and the portion, if any, of the Indemnity Claim Amount which
         Buyer and Seller agree in writing is payable will immediately be an Indemnity Amount
         Payable of the relevant Indemnifying Party. If Buyer and Seller are unable to resolve any
         portion of the Indemnity Claim Amount within 2 months following the date the Dispute

                                                     35
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 42 of 79




         Notice is given, either Buyer or Seller may initiate proceedings specified in Section 9.12
         (Governing Law; Venue; and Jurisdiction) of this Agreement to obtain resolution of the
         dispute. If Buyer or Seller initiates legal proceedings, the amount, if any, determined in a
         Final Order as payable by the Indemnifying Party will be an Indemnity Amount Payable
         of the relevant Indemnifying Party as of the date of such Final Order.

                 (c)     Payments of Indemnity Amounts Payable by Buyer. Subject to the
         limitations in Section 7.4, Buyer will pay to each relevant Indemnified Party any Indemnity
         Amount Payable by Buyer, by wire transfer of immediately available dollars (or as
         otherwise directed pursuant to any Final Order or as otherwise agreed by the Indemnified
         Party and the Indemnifying Party) to an account designated by Seller, promptly and in no
         event later than 5 Business Days after such Indemnity Amount Payable is established in
         accordance with this Agreement.

                 (d)    Payments of Indemnity Amounts Payable by Seller. Subject to the
         limitations in Section 7.4, any Indemnity Amount Payable by Seller to each relevant
         Indemnified Party will be paid by wire transfer of immediately available dollars (or as
         otherwise directed pursuant to any Final Order or as otherwise agreed by the Indemnified
         Party and the Indemnifying Party) to an account designated by Buyer, promptly and in no
         event later than 5 Business Days after such Indemnity Amount Payable is established in
         accordance with this Agreement.

                                          ARTICLE VIII

                            PRE-CLOSING TERMINATION RIGHT

         Section 8.1    Buyer Termination and Construction Option.

         Notwithstanding any provision herein to the contrary:

                 (a)     if the Closing Date has not occurred for any Project by August 1, 2018 at
         Buyer’s option, Buyer may terminate this Agreement as to the applicable Project Company
         and, in lieu of any further payment obligations under this Agreement as to such Project
         Company, will pay to Seller (i) $0.50 per watt (dc) for such Project Company (for any such
         Project Company, the “Development Fee”) plus (ii) either (A) the cost of any materials
         and related installation work for such materials that has been reasonably incurred by Seller,
         each installed by Seller, Seller’s Affiliate or its counterparties under any construction
         contract on (or equipment installed or located on) the applicable Project site (if no EPC
         Agreement has been entered into with the Project Company that owns the applicable
         Project) or (B) all amounts due and payable under the EPC Agreement (if an EPC
         Agreement has been entered into with the Project Company that owns the Option Project),
         and the obligation to reach the Closing Date in respect to such Project Company shall no
         longer be binding on either Seller or Buyer;

                (b)    to exercise its right to terminate this Agreement as to a Project Company
         under Section 8.1(a), Buyer must deliver written notice to Seller of its intent and election



                                                  36
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 43 of 79




         to exercise such termination right (“Termination Notice”) no later than September 15,
         2018;

                 (c)     the Development Fee and costs indicated in clause (a) above for the
         applicable Project Company shall be paid by Buyer to Seller, by wire of immediately
         available funds, proportionally as follows: (i) 40% of the Development Fee plus the costs
         indicated in clause (a)(ii) above within 10 days after the date of the Termination Notice (or
         such earlier date as the Parties may agree); (ii) 20% of the Development Fee as of the start
         of construction of such Project; and (iii) 40% of the Development Fee within five (5)
         Business Days following the date such Project achieves Project Substantial Completion;
         and

                 (d)      in the event Buyer elects to exercise its right to terminate this Agreement as
         to Project Company pursuant to this Section 8.1, Buyer and the applicable Project
         Company shall have the unilateral right to terminate the applicable EPC Agreement (if any)
         in its entirety pursuant to the terms and conditions thereunder and, thereafter, the right to
         enter into such construction contracts for the applicable Project with such Person(s) as
         Buyer determines in its sole and absolute discretion.

       Section 8.2 Mutual Termination Right. If an EPC Agreement is not executed within the
time provided under Section 6.1(b) with respect to a Project Company, unless such time is
extended by written agreement among each Party to this Agreement, either Buyer or Seller may,
by written notice to the other Party, terminate this Agreement with respect to such Project
Company, subject to the following:

                (a)     Seller shall pay Buyer the amount of Interconnection Reimbursement for
         such Project that was paid by Buyer to Seller on the Execution Date (and, with respect to
         the Gibbon Project, the $450,000 deposit previously paid by Buyer) plus interest on such
         amounts at a rate equal to 15% per annum calculated from the Execution Date until the
         date such amounts are paid to Buyer from Seller;

                 (b)      Buyer shall transfer to Seller, or its Affiliate, 100% of the Membership
         Interests in the applicable Project Company free and clear of all Liens, except for Permitted
         Liens (and in connection with such transfer Buyer shall make reasonable representations
         (substantially similar to those made by Seller in Article IV) related to the Project Company
         and the quality of the Project Assets included in the Project being transferred); and

                 (c)    if this Agreement is terminated (with respect to one or more Projects and
         Project Companies) pursuant to Section 8.2(a), this Agreement shall be null and void with
         respect to such Project and such Project Company and all obligations and liabilities of any
         Party hereunder with respect to the applicable Project Company and Project shall terminate,
         except the obligation of Seller pursuant to clause (a), in which case the Seller shall remain
         obligated to perform such payment obligation.




                                                   37
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 44 of 79




                                             ARTICLE IX

                                           MISCELLANEOUS

         Section 9.1    Notices.

                 (a)     Unless this Agreement specifically requires otherwise, any notice, demand
         or request provided for in this Agreement, or served, given or made in connection with it,
         will be in writing and will be deemed properly served, given or made if delivered in person
         or sent by facsimile or email (in the case of delivery by facsimile or email, solely if receipt
         is confirmed) or sent by registered or certified mail, postage prepaid, or by a nationally
         recognized overnight courier service that provides a receipt of delivery, in each case, to the
         Parties at the addresses specified below:

                        If to Buyer, to:

                                    Pine Gate Renewables, LLC
                                    1111 Hawthorne Lane, Suite 201
                                    Charlotte, NC
                                    Attn: Zoë Gamble Hanes
                                    Email: zhanes@pgrenewables.com

                        If to Seller, to Novel at:
                                    Novel Energy Solutions, L.L.C.
                                    1633 South Robert Street, unit A
                                    West Saint Paul, MN 55118
                                    Attn: Cliff Kaehler
                                    Email: cliff.kaehler@novelenergy.biz

                        With a copy to:
                                    Orrick, Herrington & Sutcliffe LLP
                                    1152 15th Street, N.W
                                    Washington, DC 20005
                                    Attn: Christopher Gladbach
                                    Fax: 202-339-8500
                                    Email: CGladbach@orrick.com


                        If to Seller, to MNCS at:
                                    MN Community Solar LLC
                                    1633 South Robert Street, unit A
                                    West Saint Paul, MN 55118
                                    Attn: Cliff Kaehler
                                    Email: cliff.kaehler@novelenergy.biz



                                                     38
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 45 of 79




                 (b)     Notice given by personal delivery, mail or overnight courier pursuant to this
         Section 9.1 will be effective upon receipt. Notice given by facsimile or email pursuant to
         this Section 9.1 will be effective (i) as of the date of transmission if the sender can and does
         provide evidence of successful transmission, or (ii) the next succeeding Business Day if
         transmission is after 5:00 p.m. Central Time on any Business Day or during any non-
         Business Day.

        Section 9.2 Entire Agreement. Except for the Confidentiality Agreement, which
remains in full force and effect, this Agreement and the Ancillary Agreements supersede all prior
discussions and agreements between the Parties with respect to the subject matter hereof, and this
Agreement, the Ancillary Agreements, the Confidentiality Agreement and the other documents
delivered pursuant to this Agreement contain the sole and entire agreement between the Parties
hereto with respect to the subject matter hereof. The sole and exclusive remedies for any breach
of the terms and provisions of this Agreement (including any representations and warranties set
forth herein, made in connection herewith or as an inducement to enter into this Agreement) or
any claim or cause of action otherwise arising out of or related to the subject matter hereof will be
those remedies available at law or in equity for breach of contract only (as such contractual
remedies have been further limited or excluded pursuant to the express terms of this Agreement);
and the Parties hereby agree that neither party hereto will have any remedies or cause of action
(whether in contract or in tort) for any statements, communications, disclosures, failure to disclose,
representations or warranties not set forth in this Agreement.

        Section 9.3 Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, each Party will pay its own
costs and expenses incurred in anticipation of, relating to and in connection with the negotiation
and execution of this Agreement and the Ancillary Agreements and the transactions contemplated
hereby and thereby, including all expenses and costs incurred to obtain approvals required by such
Party from Governmental Authorities.

         Section 9.4    Disclosure.

                 (a)     Seller’s Disclosure. Seller may, at its option, include in the Schedules items
         that are not material in order to avoid any misunderstanding, and any such inclusion, or
         any references to dollar amounts, will not be deemed to be an acknowledgment or
         representation that such items are material, to establish any standard of materiality or to
         define further the meaning of such terms for purposes of this Agreement. Information
         disclosed in any Schedule will constitute a disclosure for purposes of all other Schedules
         notwithstanding the lack of specific cross-reference thereto, but only to the extent the
         applicability of such disclosure to such other Schedule is reasonably apparent. In no event
         will the inclusion of any matter in the Schedules be deemed or interpreted to broaden
         Seller’s representations, warranties, covenants or agreements contained in this Agreement.
         The mere inclusion of an item in the Schedules will not be deemed an admission by Seller
         that such item represents a material exception or fact, event, or circumstance or that such
         item is reasonably likely to result in a Material Adverse Effect.

                 (b)    Each Party will promptly notify the other Party upon becoming aware of
         (i) the occurrence, or failure to occur, of any event that such Party has determined has

                                                   39
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 46 of 79




         caused any representation or warranty of such Party contained in this Agreement or in any
         exhibit, schedule, certificate, document or written instrument attached hereto to be untrue
         or inaccurate, (ii) any failure of such Party to comply with, perform or satisfy, in any
         respect, any covenant, condition or agreement to be complied with, performed by or
         satisfied by it under this Agreement or any exhibit, schedule, certificate, document or
         written instrument attached hereto and (iii) any notice or other communication from any
         Governmental Authority in connection with this Agreement, the Assignment Agreement
         or the transactions contemplated herein and therein; provided, that such disclosure will not
         be deemed to cure, or to relieve any Party of any Liability or obligation with respect to,
         any breach of or failure to satisfy any representation, warranty, covenant or agreement or
         any condition hereunder, and will not affect any Party’s right with respect to
         indemnification hereunder.

        Section 9.5 Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver will be effective unless
set forth in a written instrument duly executed by or on behalf of the Party waiving such term or
condition. No waiver by any Party of any term or condition of this Agreement, in any one or more
instances, will be deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.

       Section 9.6 Amendment. This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each Party.

        Section 9.7 No Third Party Beneficiary. Except for the provisions of Sections 7.2 and
7.3 (which are intended for the benefit of the Persons identified therein), the terms and provisions
of this Agreement are intended solely for the benefit of the Parties and their respective successors
or permitted assigns, and it is not the intention of the Parties to confer third-party beneficiary rights
upon any other Person. For the avoidance of doubt, no Person who is not a Party to this Agreement,
may challenge any termination of this Agreement, for any reason, or enforce or seek to enforce
any provisions of this Agreement (except as set forth in the first sentence of this Section 9.7).

        Section 9.8 Assignment; Binding Effect. Neither this Agreement nor any right, interest
or obligation hereunder may be assigned by any Party without the prior written consent of each of
the other Party, and any attempt to do so will be void, except for assignments and transfers by
operation of Law, except that either Party may collaterally assign its rights under this Agreement
to any Person providing acquisition, construction, backleverage, term or other debt or tax equity
financing directly or indirectly for the development, construction, ownership or operation of any
Project.

      Section 9.9 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

        Section 9.10 Invalid Provisions. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or obligations of any
Party under this Agreement will not be materially and adversely affected thereby, such provision
will be fully severable, this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, the remaining provisions of this

                                                   40
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 47 of 79




Agreement will remain in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom and in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this Agreement a legal,
valid and enforceable provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.

        Section 9.11 Counterparts; Facsimile. This Agreement may be executed in any number
of counterparts (including by email), each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Any facsimile, portable document format
(.pdf) or other similar electronic copies hereof or signature hereon will, for all purposes, be deemed
originals.

         Section 9.12 Governing Law.

                 (a)    This Agreement, and all claims or causes of action (whether in contract or
         tort) that may be based upon, arise out of or relate to this Agreement, or the negotiation,
         execution or performance of this Agreement (including any claim or cause of action based
         upon, arising out of or related to any representation or warranty made in or in connection
         with this Agreement or as an inducement to enter into this Agreement), will be governed
         by the Laws of the State of New York without giving effect to any conflict or choice of
         law provision.

               (b)  THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE
         EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE
         STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
         YORK COUNTY AND OF THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
         DISTRICT OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN FOR
         PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
         THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY AND
         EACH PARTY HEREBY CONSENTS TO THE JURISDICTION OF SUCH COURTS
         (AND OF THE APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH
         SUIT, ACTION OR PROCEEDING AND IRREVOCABLY WAIVES, TO THE
         FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW
         OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT,
         ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH SUIT,
         ACTION OR PROCEEDING THAT IS BROUGHT IN ANY SUCH COURT HAS BEEN
         BROUGHT IN AN INCONVENIENT FORUM. DURING THE PERIOD A LEGAL
         DISPUTE THAT IS FILED IN ACCORDANCE WITH THIS SECTION 9.12 IS
         PENDING BEFORE A COURT, ALL ACTIONS, SUITS OR PROCEEDINGS WITH
         RESPECT TO SUCH LEGAL DISPUTE OR ANY OTHER LEGAL DISPUTE,
         INCLUDING ANY COUNTERCLAIM, CROSS-CLAIM OR INTERPLEADER, WILL
         BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF SUCH COURT. EACH
         PARTY HEREBY WAIVES, AND WILL NOT ASSERT AS A DEFENSE IN ANY
         LEGAL DISPUTE, THAT (I) SUCH PARTY IS NOT SUBJECT THERETO, (II) SUCH
         ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT
         MAINTAINABLE IN SUCH COURT, (III) SUCH PARTY’S PROPERTY IS EXEMPT
         OR IMMUNE FROM EXECUTION, (IV) SUCH ACTION, SUIT OR PROCEEDING IS

                                                 41
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 48 of 79




         BROUGHT IN AN INCONVENIENT FORUM OR (V) THE VENUE OF SUCH
         ACTION, SUIT OR PROCEEDING IS IMPROPER. A FINAL JUDGMENT IN ANY
         ACTION, SUIT OR PROCEEDING DESCRIBED IN THIS SECTION 9.12
         FOLLOWING THE EXPIRATION OF ANY PERIOD PERMITTED FOR APPEAL
         AND SUBJECT TO ANY STAY DURING APPEAL WILL BE CONCLUSIVE AND
         MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
         OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAWS.

         Section 9.13 Specific Performance and Other Remedies. The Parties agree that
irreparable damage for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that the Parties do not perform their obligations under this
Agreement in accordance with its specified terms or otherwise breach the provisions of this
Agreement. The Parties acknowledge and agree that (a) each of the Parties shall be entitled to an
injunction, specific performance, or other equitable relief, as provided in this Section 9.13 to
prevent breaches of this Agreement and to enforce specifically the terms and provisions of this
Agreement, without proof of damages, prior to the valid termination of this Agreement in
accordance with Section 9.1, and (b) the right of an injunction, specific enforcement or other
equitable relief is an integral part of the transactions contemplated by this Agreement and without
that right, neither Seller nor Buyer would have entered into this Agreement. Each Party agrees that
it will not oppose the granting of an injunction, specific performance or other equitable relief on
the basis that the other Party has an adequate remedy at Law or that an award of an injunction,
specific performance or other equitable relief is not an appropriate remedy for any reason at Law
or equity. The Parties acknowledge and agree that any Party seeking an injunction, specific
performance or other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this Section 9.13 shall
not be required to provide any bond or other security in connection with any such proceeding. The
rights to specific performance, injunction or other equitable relief provided in this Section 9.13 are
in addition to any other remedy to which the Party seeking such equitable relief is or may be
entitled to under this Agreement, applicable Law or otherwise.



                    [Remainder of page intentionally left blank. Signature pages follow.]




                                                     42
4162-4392-3217.13
Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 49 of 79
Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 50 of 79
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 51 of 79




                                            EXHIBIT A


                           FORM OF ASSIGNMENT AGREEMENT

                                 ASSIGNMENT AGREEMENT

        This Assignment Agreement (this “Agreement”) is made and entered as of [__], 2018
among Novel Energy Solutions, L.L.C., a Minnesota limited liability company (“Novel”), MN
Community Solar LLC, a Minnesota limited liability company (“MNCS”, together with Novel,
collectively, “Assignor”), and Pine Gate Renewables, LLC, a North Carolina limited liability
company (“Assignee”). Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in that certain Membership Interest Purchase Agreement, dated as of February 1,
2018, between Assignor and Assignee (the “MIPA”).

                                          WITNESSETH

        WHEREAS, Assignor directly owns one hundred percent (100%) of the membership
interests (the “Membership Interests”) of [____________] (the “Project Company”); and

        WHEREAS, pursuant to and in accordance with the MIPA, on the date hereof Assignor
desires to transfer and assign all of its right, title, and interest in and to the Membership Interests
to Assignee, and Assignee desires to accept such assignment and transfer.

       NOW, THEREFORE, for good and value consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

        1.1    Assignment and Acceptance. Assignor hereby sells, assigns, conveys, transfers, and
delivers the Membership Interests to Assignee, and Assignee hereby and accepts the Membership
Interests from Assignor.

        1.2    Effect of Transfer. As of the date hereof, (a) Assignor will cease to be a member of
the Project Company and (b) Assignee will be admitted as, and become, the sole member of Project
Company, and such termination and admission will be deemed to occur simultaneously.

      1.3    Assignee Agreement to be Bound by Project Company Limited Liability
Agreement. As of the date hereof, Assignor hereby agrees to be bound by the limited liability
company agreement of the Project Company.

       1.4     Further Assurances. Each of Assignor and Assignee agrees to execute and deliver
such additional instruments and other documents, and to take such other actions, as may be
reasonably requested by the other party to further effectuate and confirm the transfer and
assignment of the Membership Interests as herein provided.

       1.5    The MIPA. This Agreement is being delivered pursuant to the MIPA and will be
construed consistently therewith. This Agreement is not intended to, and does not, in any manner
enhance, diminish, or otherwise modify the rights and obligations of the parties under the MIPA.


                                                 A-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 52 of 79




To the extent that any provision of this Agreement conflicts or is inconsistent with the terms of the
MIPA, the terms of the MIPA will govern.

      1.6     Governing Law. This Agreement will be governed by the laws of the State of New
York without giving effect to any conflict or choice of law provision.

       1.7     Successors and Assigns. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

        1.8    Counterparts. This Agreement may be executed in any number of counterparts
(including by email), each of which will be deemed an original, but all of which together will
constitute one and the same instrument. Any facsimile or portable document format (.pdf) copies
hereof or signature hereon will, for all purposes, be deemed originals.

                    [Remainder of page intentionally left blank. Signatures follow.]




                                                  A-2
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 53 of 79




        IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

                           ASSIGNOR:


                           NOVEL ENERGY SOLUTIONS, L.L.C.


                           By: ________________________________
                           Name:
                           Title:



                           MN COMMUNITY SOLAR LLC


                           By: ________________________________
                           Name:

                           Title:




                           ASSIGNEE:


                           PINE GATE RENEWABLES, LLC


                           By: ________________________________
                           Name:
                           Title:




                                    Exhibit A-3                  Assignment Agreement
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 54 of 79




                                           EXHIBIT B

                          CALCULATION OF PPA ADJUSTMENT

To the extent (a) the price for energy to be produced from the Project owned by the Project
Company, as agreed under any Subscription Agreement (the “Subscription Agreement Price”)
exceeds or is less than $0.11296/kWh with a 2% annual escalator (the “Assumed Price”), or (b)
the IE Report shows that the projected annual production yield (the “Annual Production Yield”)
exceeds or is less than annual amount of 1,300 kWh per kW, with a .6% annual decrease in panel
kWh production (the “Assumed Yield”) the Project Price for such Project Company shall be
adjusted only to account for the net present value of such positive or negative difference in price
and projected yield according to the net present value calculation set forth in this Exhibit B, which
shall applying the following assumptions:

         Net Present Value Assumptions:

 Base Case Assumptions:                            Variable Assumptions:

      1. 10.5% Discount Rate applied to                1. Subscription Agreement Price
         calculate the Net Present Value
                                                       2. Annual Production Yield
      2. Assumed Price

      3. Assumed Yield, including a .6%
         annual decrease in panel kWh
         production

      4. Assumed Contract Term of 25 years


The PPA Adjustment for each Project Company shall not exceed +/- $0.16 per watt (DC). The
Parties agree that the IE Report delivered pursuant to Section 2.5(e), shall be used to determine
whether any PPA Adjustment is necessary for the Project Company. No adjustments to Project
Price other than a PPA Adjustment shall be made in respect of the price of energy or the projected
yield of the Project.




                                            Exhibit B-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 55 of 79




                                                   EXHIBIT C


                                   SUBSCRIPTION AGREEMENTS



       Subscription                                                 Effective
                            Subscriber               Provider                   Project Assignment(s)
        Document                                                    Date
 City of Chanhassen                                  Novel Solar    1/5/18
                            City of Chanhassen                                  Novel Solar Three LLP
 Subscription Agreement                              Three LLP
 City of Waconia 1                                   Novel Solar    1/16/18
                            City of Waconia                                     Novel Solar Three LLP
 Subscription Agreement                              Three LLP
 City of Waconia 2                                   Novel Solar    1/16/18
                            City of Waconia                                     Novel Solar Three LLP
 Subscription Agreement                              Three LLP
 Clearwater Enterprises 1   Clearwater               Novel Solar    1/29/18
                                                                                H Novel Solar One LLP
 Subscription Agreement     Enterprises              One LLP
 Clearwater Enterprises 2   Clearwater               Novel Solar    1/29/18
                                                                                Novel Solar Two LLP
 Subscription Agreement     Enterprises              Two LLP
 Clearwater Enterprises 3   Clearwater               Novel Solar    1/29/18
                                                                                Novel Solar Five LLP
 Subscription Agreement     Enterprises              Five LLP
                                                     MN             4/13/17
 Kwik Trip 6
                            Kwik Trip, Inc.          Community                  Novel Solar Three LLP
 Subscription Agreement
                                                     Solar L.L.C.
 Kwik Trip 7 First                                   MN             6/14/17
 Amendment to               Kwik Trip, Inc.          Community                  Novel Solar One LLP
 Subscription Agreement                              Solar L.L.C.
                                                     MN             4/13/17
 Kwik Trip 7
                            Kwik Trip, Inc.          Community                  Novel Solar One LLP
 Subscription Agreement
                                                     Solar L.L.C.
 Kwik Trip 8 First                                   MN             6/14/17
                                                                                Novel Solar Two LLP,
 Amendment to               Kwik Trip, Inc.          Community
                                                                                Novel Solar Five LLP
 Subscription Agreement                              Solar L.L.C.
                                                     MN             4/13/17
 Kwik Trip 8                                                                    Novel Solar Two LLP,
                            Kwik Trip, Inc.          Community
 Subscription Agreement                                                         Novel Solar Five LLP
                                                     Solar L.L.C.
 Oak Terrace 1 Health       Oak Terrace Health       MN             3/14/17
 Care Center                Care Center of           Community                  Novel Solar Three LLP
 Subscription Agreement     Gaylord, LLC             Solar L.L.C.
 Oak Terrace 2 Senior       Oak Terrace Senior       MN             3/14/17
 Housing Subscription       Housing of Gaylord,      Community                  Novel Solar Three LLP
 Agreement                  LLC                      Solar L.L.C.
 Oak Terrace 3 Assisted     Oak Terrace Assisted     MN             3/14/17
 Living Subscription        Living of North          Community                  Novel Solar Three LLP
 Agreement                  Mankato, LLC             Solar L.L.C.
 Oak Terrace 4 Senior       Oak Terrace Senior       MN             3/14/17
 Housing Subscription       Housing of North         Community                  Novel Solar Three LLP
 Agreement                  Mankato, LLC             Solar L.L.C.
 St. Cloud School ISD                                MN             9/16/16     Novel Solar One, LLP;
 742 Subscription           District 742             Community                  Novel Solar Two, LLP;
 Agreement                                           Solar L.L.C.               Novel Solar Five, LLP



                                                   Exhibit C -1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 56 of 79



 St. Cloud Surgical                          MN             6/27/16   Novel Solar One, LLP;
                       St. Cloud Surgical
 Center Subscription                         Community                Novel Solar Two, LLP;
                       Center
 Agreement                                   Solar L.L.C.             Novel Solar Five, LLP




                                            Exhibit C-2
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 57 of 79




                                             EXHIBIT D


                      INTERCONNECTION REIMBURSEMENT AMOUNTS



The Interconnection Reimbursement for each Project shall be an amount equal to the following:

         (a)        the Gibbon Project Company $304,500;

         (b)        the Held Project Company $618,005;

         (c)        the Imholte Project Company $305,596; and

         (d)        the Schneider Project Company $565,110.




                                             Exhibit D-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 58 of 79




                                 SCHEDULE 1.1(A)

                            SELLER KNOWLEDGE PERSONS



    1. Will Georgia

    2. Cliff Kaehler

    3. Ralph Kaehler

    4. Neta Eitan-Johnson

    5. Patrick Zander

    6. Laura Gorski

    7. Paula Fitzgerald




                                   Schedule 1.1(a)-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 59 of 79




                                 SCHEDULE 1.1(B)

                                PERMITTED LIENS



None.




                                  Schedule 1.1(b)-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 60 of 79




                                 SCHEDULE 1.1(C)

                              SUPPORT OBLIGATIONS



See Schedule 4.25.




                                   Schedule 1.1(c)-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 61 of 79




                                   SCHEDULE 3.3

                                SELLER CONSENTS



None.




                                    Schedule 3.3-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 62 of 79




                                      SCHEDULE 4.3

                            PROJECT COMPANY CONSENTS



    Xcel Energy will be required to countersign Assignment Agreements for the following
Interconnection Agreements to transfer ownership from Seller to the applicable Project
Company:

    Novel Solar Two LLP

         1. Interconnection Agreement for SRC042652 between Xcel Energy and Novel Energy
            Solutions LLC

         2. Interconnection Agreement for SRC042655 between Xcel Energy and Novel Energy
            Solutions LLC

         3. Interconnection Agreement for SRC042659 between Xcel Energy and Novel Energy
            Solutions LLC

         4. Interconnection Agreement for SRC042662 between Xcel Energy and Novel Energy
            Solutions LLC

         5. Interconnection Agreement for SRC042667 between Xcel Energy and Novel Energy
            Solutions LLC

         Novel Solar Five LLP

         1. Interconnection Agreement for SRC045928 between Xcel Energy and Novel Energy
            Solutions LLC




                                       Schedule 4.3-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 63 of 79




                                   SCHEDULE 4.7

                                 BANK ACCOUNTS



None.




                                    Schedule 4.7-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 64 of 79




                                   SCHEDULE 4.9

                               LEGAL PROCEEDINGS



None.




                                    Schedule 4.9-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 65 of 79




                                  SCHEDULE 4.10

                             COMPLIANCE WITH LAWS



None.




                                   Schedule 4.10-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 66 of 79




                                  SCHEDULE 4.11

                                  TAX MATTERS



None.




                                   Schedule 4.11-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 67 of 79




                                     SCHEDULE 4.13

                                MATERIAL CONTRACTS

Part I:

Novel Solar One LLP

    1. Option to Solar Power Site Lease between Held Limited Partnership and Novel Energy
       Solutions LLC dated September 21, 2015

    2. Solar Power Site Lease between Held Limited Partnership and Novel Energy Solutions
       LLC dated February 8, 2017

    3. Memorandum of Solar Power Site Lease between Held Limited Partnership and Novel
       Energy Solutions LLC dated December 5, 2017

    4. Amendment to Solar Power Site Lease between Held Limited Partnership and Novel
       Energy Solutions LLC dated September 25, 2017

    5. Access Easement between Held Limited Partnership and Novel Solar One LLP

    6. Interconnection Agreement for SRC042722 between Xcel Energy and Novel Solar One
       LLP

    7. Interconnection Agreement for SRC042725 between Xcel Energy and Novel Solar One
       LLP

    8. Interconnection Agreement for SRC042727 between Xcel Energy and Novel Solar One
       LLP

    9. Subscription Agreements set forth on Exhibit C



Novel Solar Two LLP

    1. Solar Power Site Lease between Gary M. Schneider and Jodi A. Schneider and Novel
       Solar Two LLP dated June 21, 2017

    2. Memorandum of Solar Power Site Lease between Gary M. Schneider and Jodi A.
       Schneider and Novel Solar Two LLP dated June 21, 2017

    3. Interconnection Agreement for SRC042652 between Xcel Energy and Novel Energy
       Solutions LLC



                                       Schedule 4.13-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 68 of 79




    4. Interconnection Agreement for SRC042655 between Xcel Energy and Novel Energy
       Solutions LLC

    5. Interconnection Agreement for SRC042659 between Xcel Energy and Novel Energy
       Solutions LLC

    6. Interconnection Agreement for SRC042662 between Xcel Energy and Novel Energy
       Solutions LLC

    7. Interconnection Agreement for SRC042667 between Xcel Energy and Novel Energy
       Solutions LLC

    8. Subscription Agreements set forth on Exhibit C



Novel Solar Three LLP

    1. Solar Power Site Lease between Lilia J. Sillerud, Clifford Sillerud, Eileen M. Knudsen,
       Frederick Knudsen, Lynn M. Lagerstedt, Carol Lagerstedt, Gary A. Lagerstedt, Carla
       Lagerstedt, Mark L. Lagerstedt, and Novel Solar Three LLP dated June 16, 2017

    2. Memorandum of Solar Power Site Lease between Lilia J. Sillerud, Clifford Sillerud,
       Eileen M. Knudsen, Frederick Knudsen, Lynn M. Lagerstedt, Carol Lagerstedt, Gary A.
       Lagerstedt, Carla Lagerstedt, Mark L. Lagerstedt, and Novel Solar Three LLP dated June
       16, 2017

    3. Partial Release of Utility by Xcel Energy dated September 29, 2017

    4. Interconnection Agreement for SRC042439 between Xcel Energy and Novel Solar Three
       LLP

    5. Interconnection Agreement for SRC042464 between Xcel Energy and Novel Solar Three
       LLP

    6. Interconnection Agreement for SRC042465 between Xcel Energy and Novel Solar Three
       LLP

    7. Interconnection Agreement for SRC042467 between Xcel Energy and Novel Solar Three
       LLP

    8. Subscription Agreements set forth on Exhibit C.




                                        Schedule 4.13-2
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 69 of 79




Novel Solar Five LLP

    1. Solar Power Site Lease between Frank B. Imholte and Margaret A. Imholte and Novel
       Solar Five LLP dated October 30, 2017

    2. Memorandum of Solar Power Site Lease between Frank B. Imholte and Margaret A.
       Imholte and Novel Solar Five LLP dated October 30, 2017

    3. Access Easement between Frank B. Imholte and Margaret A. Imholte and Novel Solar
       Five LLP dated October 30, 2017

    4. Interconnection Agreement for SRC045928 between Xcel Energy and Novel Energy
       Solutions LLC

    5. Subscription Agreements set forth on Exhibit C



Part II:

    1. Solar Power Site Lease between Held Limited Partnership and Novel Energy Solutions
       LLC dated February 8, 2017

    2. Amendment to Solar Power Site Lease between Held Limited Partnership and Novel
       Energy Solutions LLC dated September 25, 2017

    3. Interconnection Agreement for SRC042652 between Xcel Energy and Novel Energy
       Solutions LLC.

    4. Interconnection Agreement for SRC042655 between Xcel Energy and Novel Energy
       Solutions LLC

    5. Interconnection Agreement for SRC042659 between Xcel Energy and Novel Energy
       Solutions LLC

    6. Interconnection Agreement for SRC042662 between Xcel Energy and Novel Energy
       Solutions LLC

    7. Interconnection Agreement for SRC045928 between Xcel Energy and Novel Energy
       Solutions LLC




                                       Schedule 4.13-3
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 70 of 79




                                       SCHEDULE 4.15

                                      REAL PROPERTY



Novel Solar One LLP

    1. Option to Solar Power Site Lease between Held Limited Partnership and Novel Energy
       Solutions LLC dated September 21, 2015

    2. Solar Power Site Lease between Held Limited Partnership and Novel Energy Solutions
       LLC dated February 8, 2017

    3. Memorandum of Solar Power Site Lease between Held Limited Partnership and Novel
       Energy Solutions LLC dated December 5, 2017

    4. Amendment to Solar Power Site Lease between Held Limited Partnership and Novel
       Energy Solutions LLC dated September 25, 2017

    5. Access Easement between Held Limited Partnership and Novel Solar One LLP


Novel Solar Two LLP

    1. Solar Power Site Lease between Gary M. Schneider and Jodi A. Schneider and Novel
       Solar Two LLP dated June 21, 2017

    2. Memorandum of Solar Power Site Lease between Gary M. Schneider and Jodi A.
       Schneider and Novel Solar Two LLP dated June 21, 2017

Novel Solar Three LLP

    1. Solar Power Site Lease between Lilia J. Sillerud, Clifford Sillerud, Eileen M. Knudsen,
       Frederick Knudsen, Lynn M. Lagerstedt, Carol Lagerstedt, Gary A. Lagerstedt, Carla
       Lagerstedt, Mark L. Lagerstedt, and Novel Solar Three LLP dated June 16, 2017

    2. Memorandum of Solar Power Site Lease between Lilia J. Sillerud, Clifford Sillerud,
       Eileen M. Knudsen, Frederick Knudsen, Lynn M. Lagerstedt, Carol Lagerstedt, Gary A.
       Lagerstedt, Carla Lagerstedt, Mark L. Lagerstedt, and Novel Solar Three LLP dated June
       16, 2017

    3. Partial Release of Utility by Xcel Energy dated September 29, 2017


Novel Solar Five LLP


                                        Schedule 4.15-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 71 of 79




    1. Solar Power Site Lease between Frank B. Imholte and Margaret A. Imholte and Novel
       Solar Five LLP dated October 30, 2017

    2. Memorandum of Solar Power Site Lease between Frank B. Imholte and Margaret A.
       Imholte and Novel Solar Five LLP dated October 30, 2017

    3. Access Easement between Frank B. Imholte and Margaret A. Imholte and Novel Solar
       Five LLP dated October 30, 2017




                                      Schedule 4.15-2
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 72 of 79




                                       SCHEDULE 4.16

                                          PERMITS



Part I – Permits held by any Project Company in connection with its Project and applications for
Permits not yet issued which have been filed by any Project Company in connection with its
Project.


              Project Name             Permit/Surety               Issuing/Receiving
                                                                       Authority

      Novel Solar Three LLP      Road Access Permit            Sibley County

      Novel Solar Three LLP      CUP                           Sibley County

      Novel Solar Three LLP      Building Permit               Sibley County

      Novel Solar Three LLP      NPDES                         MNPCA

      Novel Solar One LLP        CUP                           Stearns County

      Novel Solar One LLP        Building Permit               City of Waite Park

      Novel Solar One LLP        Land Disturbance Permit       City of Waite Park

      Novel Solar One LLP        Erosion and Sediment          Sauk River Watershed
                                 Control                       District

      Novel Solar One LLP        NPDES                         MNPCA

      Novel Solar Five LLP       CUP                           City of Waite Park

      Novel Solar Five LLP       Erosion and Sediment          Sauk River Watershed
                                 Control                       District

      Novel Solar Five LLP       Surety: $12,500               Sauk River Watershed
                                                               District

      Novel Solar Two LLP        CUP                           City of Waite Park




                                        Schedule 4.16-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 73 of 79




Part II – Permits which will be required (other than Permits listed in Part I of this Schedule 4.16)
in connection with the Project based on current plans and designs for the Projects.


              Project Name               Permit/Surety                Issuing/Receiving
                                                                          Authority

       Novel Solar Five LLP        Building Permit               City of Waite Park

       Novel Solar Five LLP        Land Disturbance Permit       City of Waite Park

       Novel Solar Five LLP        NPDES                         MNPCA

       Novel Solar Two LLP         Erosion and Sediment          Sauk River Watershed
                                   Control                       District

       Novel Solar Two LLP         Building Permit               City of Waite Park

       Novel Solar Two LLP         Land Disturbance Permit       City of Waite Park

       Novel Solar Two LLP         NPDES                         MNPCA

       Novel Solar Two LLP         Surety: 125% of cost of       Sauk River Watershed
                                   stormwater BMP                District
                                   installation

       Novel Solar One LLP         Surety: $50,000               City of Waite Park

       Novel Solar One LLP         Surety: 125% of cost to       City of Waite Park
                                   vegetate project




                                         Schedule 4.16-2
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 74 of 79




                                 SCHEDULE 4.17(A)

          ENVIRONMENTAL COMPLIANCE AND ENVIRONMENTAL PERMITS



Part I – None.



Part II – None.




                                  Schedule 4.17(a)-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 75 of 79




                                    SCHEDULE 4.17(B)

                     ENVIRONMENTAL STUDIES AND REPORTS



1. Novel Solar One LLP Project –Phase I Environmental Site Assessment, by Westwdood
   Engineering, July 6th, 2017

2. Novel Solar One LLP Project – Limited Phase II Environmental Site Assessment, by
   Westwdood Engineering, August 2nd, 2017

3. Novel Solar One LLP Project - Stormwater Report, by EVS, Inc., October 27, 2017

4. Novel Solar One LLP Project –Geotechnical Report, by Braun Intertec, October 9th, 2017

5. Novel Solar One LLP Project –Wetland Delineation Report, by Granite City Environmental,
   September 6th, 2016

6. Novel Solar One LLP Project –US Army Corps of Engineers Determination, January 30th,
   2017

7. Novel Solar One LLP Project – State Historic Preservation Office Cultural Review, by
   Westwood Engineering, June 13, 2017

8. Novel Solar One LLP Project – Endangered Species Review, by Westwood Engineering May
   26, 2017

9. Novel Solar One LLP Project – Endangered Species Review Confirmation, by US Fish and
   Wildlife Services, May 25, 2017

10. Novel Solar Three LLP Project –Phase I Environmental Site Assessment, by Westwdood
    Engineering, June 30th, 2017

11. Novel Solar Three LLP Project –Stormwater Report, by Westwood Engineers, March 24, 2017

12. Novel Solar Three LLP Project –Geotechnical Report, by Braun Intertec, October 9th, 2017

13. Novel Solar Three LLP Project –Wetland Delineation Report, by Granite City Environmental,
    March 24th, 2017

14. Novel Solar Three LLP Project –US Army Corps of Engineers Determination, May 30th, 2017

15. Novel Solar Three LLP Project – State Historic Preservation Office Cultural Review, by
    Westwood Engineering, June 14, 2017


                                     Schedule 4.17(b)-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 76 of 79




16. Novel Solar Three LLP Project – Endangered Species Review, by Westwood Engineering
    May 26, 2017

17. Novel Solar One LLP Project – Endangered Species Review Confirmation, by US Fish and
    Wildlife Services, May 24, 2017

18. Novel Solar Five LLP Project –Phase I Environmental Site Assessment, by Westwdood
    Engineering, July 11th, 2017

19. Novel Solar Five LLP Project –Stormwater Report, by Westwood Engineers, March 24, 2017

20. Novel Solar Five LLP Project –Geotechnical Report, by Braun Intertec, October 5th, 2017

21. Novel Solar Five LLP Project –Wetland Delineation Report, by Granite City Environmental,
    June 30th, 2017

22. Novel Solar Five LLP Project –US Army Corps of Engineers Determination, May 30th, 2017

23. Novel Solar Five LLP Project – State Historic Preservation Office Cultural Review, by
    Westwood Engineering, June 29, 2017

24. Novel Solar Five LLP Project – Endangered Species Review, by Westwood Engineering May
    26, 2017

25. Novel Solar Five LLP Project – Endangered Species Review Confirmation, by US Fish and
    Wildlife Services, June 23, 2017

26. Novel Solar Two LLP –Phase I Environmental Site Assessment, by Westwdood Engineering,
    August 14th, 2017

27. Novel Solar Two LLP Project –Stormwater Report, by Westwood Engineers, March 24, 2017

28. Novel Solar Two LLP Project –Geotechnical Report, by Haugo Geotechnical Services,
    October 23th, 2017

29. Novel Solar Two LLP Project –Wetland Delineation Report, by Westwood Engineering,
    August 14th, 2017

30. Novel Solar Two LLP Project –US Army Corps of Engineers Determination, September 21st,
    2017

31. Novel Solar Two LLP Project – State Historic Preservation Office Cultural Review, by
    Westwood Engineering, September 20, 2017

32. Novel Solar Two LLP Project – Endangered Species Review, by Westwood Engineering May
    26, 2017

                                     Schedule 4.17(b)-2
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 77 of 79




33. Novel Solar Two LLP Project – Endangered Species Review Confirmation, by US Fish and
    Wildlife Services, September 12, 2017.




                                   Schedule 4.17(b)-3
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 78 of 79




                                      SCHEDULE 4.25

                                 SUPPORT OBLIGATIONS



(a) – Seller-Maintained Support Obligations

              Project Name             Permit/Surety               Issuing/Receiving
                                                                       Authority

      Imholte                    Surety: $12,500              Sauk River Watershed
                                                              District



(b) – Support Obligations maintained or provided by the Project Company

None.



Buyer Support Obligations:

Support Obligations not obtained as of the Execution Date and for Buyer acknowledges and
agrees Buyer shall obtain, or cause to be obtained, in accordance with Section 6.6 prior to
commencement of construction for the applicable Project.

              Project Name             Permit/Surety               Issuing/Receiving
                                                                       Authority

      Schneider Project          Surety: 125% of cost of      Sauk River Watershed
                                 stormwater BMP               District
                                 installation

      Held Projects              Surety: $50,000              City of Waite Park

      Held Project               Surety: 125% of cost to      City of Waite Park
                                 vegetate project




                                        Schedule 4.25-1
4162-4392-3217.13
          Case 1:20-cv-05992-VSB Document 1-1 Filed 07/31/20 Page 79 of 79




                                   SCHEDULE 5.3

                                 BUYER CONSENTS



None.




                                    Schedule 5.3-1
4162-4392-3217.13
